ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                               APPLICATION
                    OF THE INTERNATIONAL CONVENTION
                    ON THE ELIMINATION OF ALL FORMS
                        OF RACIAL DISCRIMINATION
                         (QATAR v. UNITED ARAB EMIRATES)

                            PRELIMINARY OBJECTIONS


                          JUDGMENT OF 4 FEBRUARY 2021




                                  2021
                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                              APPLICATION
                  DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                         (QATAR c. ÉMIRATS ARABES UNIS)

                           EXCEPTIONS PRÉLIMINAIRES


                             ARRÊT DU 4 FÉVRIER 2021




6 Ord_1221.indb 1                                           4/08/22 08:26

                                                Official citation:
                                   Application of the International Convention
                            on the Elimination of All Forms of Racial Discrimination
                       (Qatar v. United Arab Emirates), Preliminary Objections, Judgment,
                                           I.C.J. Reports 2021, p. 71




                                             Mode officiel de citation :
                                     Application de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                          (Qatar c. Emirats arabes unis), exceptions préliminaires, arrêt,
                                              C.I.J. Recueil 2021, p. 71




                    ISSN 0074-4441
                                                                    Sales number
                                                                    No de vente:    1221
                    ISBN 978-92-1-003883-6

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                         Printed in France/Imprimé en France




6 Ord_1221.indb 2                                                                             4/08/22 08:26

                                                    4 FEBRUARY 2021

                                                         JUDGMENT




                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (QATAR v. UNITED ARAB EMIRATES)
                           PRELIMINARY OBJECTIONS




                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                        (QATAR c. ÉMIRATS ARABES UNIS)
                          EXCEPTIONS PRÉLIMINAIRES




                                                     4 FÉVRIER 2021

                                                          ARRÊT




6 Ord_1221.indb 3                                                     4/08/22 08:26

                                                                                               71




                                           TABLE DES MATIÈRES

                                                                                       Paragraphes

                Qualités                                                                    1‑25
                    I. Introduction                                                        26‑40
                        A. Contexte factuel                                       26‑34
                        B. Base de compétence invoquée et exceptions préliminaires
                           soulevées35-40
                    II. Objet du différend                                                 41-70
                III. Première exception préliminaire : compétence ratione mate­
                     riae71-114
                      A. La question de savoir si l’expression « origine nationale »
                         englobe la nationalité actuelle                                  74-105
                         1. L’expression « origine nationale » selon son sens ordi-
                             naire, lue dans son contexte et à la lumière de l’objet et du
                             but de la CIEDR                                                78-88
                         2. L’expression « origine nationale » à la lumière des travaux
                             préparatoires comme moyen complémentaire d’interpré-
                             tation89-97
                         3. La pratique du Comité de la CIEDR                              98-101
                         4. La jurisprudence des cours régionales des droits de
                             l’homme102-104
                         5. Conclusion quant à l’interprétation de l’expression « ori-
                             gine nationale »                                                 105
                      B. La question de savoir si les mesures imposées par les Emi­rats
                         arabes unis à certaines sociétés de médias qatariennes entrent
                         dans le champ d’application de la convention                     106-108
                      C. La question de savoir si les mesures que le Qatar qualifie de
                         « discrimination indirecte » à l’encontre des personnes d’ori-
                         gine nationale qatarienne entrent dans le champ de la conven-
                         tion109-113
                      D. Conclusion générale                                                  114
                Dispositif                                                                   115




                                                                                                4




6 Ord_1221.indb 5                                                                                    4/08/22 08:26

                                                                                                 72




                                COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2021                                               2021
                                                                                                        4 février
                                                  4 février 2021                                       Rôle général
                                                                                                         no 172

                             APPLICATION
                 DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                                  (QATAR c. ÉMIRATS ARABES UNIS)



                                     EXCEPTIONS PRÉLIMINAIRES



                   Contexte factuel.
                   Mesures annoncées par les Emirats arabes unis le 5 juin 2017 — Rupture des
                relations diplomatiques avec le Qatar — Interdiction de séjour — Interdictions
                d’entrée — Décision d’expulsion — Fermeture de l’espace aérien et des ports mari-
                times par les Emirats arabes unis — Mesures additionnelles concernant les médias
                qatariens et les expressions de soutien au Qatar — Communication du Qatar
                adressée le 8 mars 2018 au Comité pour l’élimination de la discrimination raciale
                (ci‑après le « Comité de la CIEDR ») — Décisions rendues le 27 août 2019 par le
                Comité de la CIEDR sur sa compétence et la recevabilité de la communica-
                tion — Rejet par le Comité de la CIEDR des exceptions préliminaires soulevées
                par les Emirats arabes unis — Constitution d’une commission de conciliation ad
                hoc.

                                                         *
                   Base de compétence invoquée et exceptions préliminaires soulevées.
                   Article 22 de la convention sur l’élimination de toutes les formes de discrimina-
                tion raciale (ci‑après la « CIEDR ») — Exception préliminaire d’incompétence
                ratione materiae — Exception préliminaire fondée sur le non‑respect allégué des
                conditions procédurales préalables prévues à l’article 22 de la CIEDR.

                                                         *


                                                                                                  5




6 Ord_1221.indb 7                                                                                             4/08/22 08:26

                                       application de la ciedr (arrêt)                              73

                     Objet du différend.
                     Demandeur tenu d’indiquer l’objet du différend dans sa requête — Cour établis-
                 sant elle‑même objectivement l’objet du différend.
                     Trois chefs de discrimination raciale avancés par le Qatar — Premier chef se
                 rapportant aux interdictions d’entrée et à la décision d’expulsion — Deuxième chef
                 ayant trait aux restrictions imposées à des sociétés de médias qatariennes — Troi-
                 sième chef consistant à affirmer que les mesures prises entraînent une « discrimina-
                 tion indirecte » fondée sur l’origine nationale qatarienne.
                     Chef se rapportant aux interdictions d’entrée et à la décision d’expul-
                 sion — Affirmation du Qatar selon laquelle la mention expresse des nationaux
                 qatariens constitue une discrimination sur la base de la nationalité actuelle —
                 Argument des Emirats arabes unis selon lequel une telle distinction opérée sur le
                 fondement de la nationalité n’emporte pas violation de la CIEDR — Parties
                 s’opposant sur la question de savoir si l’expression « origine nationale » figu­
                  rant au paragraphe 1 de l’article premier de la CIEDR englobe la nationalité
                  actuelle.
                     Chef ayant trait aux restrictions imposées à des sociétés de médias qata-
                 riennes — Divergence sur la question de savoir si ces sociétés étaient directement
                 visées par les mesures dans le sens d’une discrimination raciale.
                     Chef de « discrimination indirecte » à l’encontre de personnes d’origine nationale
                 qatarienne — Assertion du Qatar selon laquelle la décision d’expulsion et les
                 ­interdictions d’entrée entraînent une « discrimination indirecte » — Allégations du
                  Qatar selon lesquelles les restrictions imposées aux sociétés de médias et les
                  entraves faites à la liberté d’expression entraînent une « discrimination indi-
                 recte » — Affirmation des Emirats arabes unis selon laquelle cette demande n’a pas
                été présentée dans la requête — Règlement de la Cour n’interdisant pas au
                Qatar d’affiner l’argumentation juridique présentée dans sa requête ou d’avancer
                de nouveaux moyens — Parties s’opposant sur la question de savoir si, comme
                ­l’allègue le Qatar, les Emirats arabes unis se sont livrés à une « discrimination
                 indirecte ».
                     Conclusion selon laquelle les Parties sont en désaccord au sujet des trois
                 demandes du Qatar imputant aux Emirats arabes unis un manquement aux obli­
                 gations leur incombant en vertu de la CIEDR — Désaccords entre les Parties sur
                 ces chefs de demande constituant l’objet du différend.

                                                          *
                   Première exception préliminaire : compétence ratione materiae.
                   Question de savoir si l’expression « origine nationale » englobe la nationalité
                actuelle — Interprétation de l’expression « origine nationale » figurant au para-
                graphe 1 de l’article premier de la CIEDR fondée sur les articles 31 et 32 de la
                convention de Vienne sur le droit des traités — Sens ordinaire de l’expression « ori-
                gine nationale » n’englobant pas la nationalité actuelle — Contexte dans lequel
                l’expression est employée dans la CIEDR, notamment les paragraphes 2 et 3 de
                l’article premier, confortant le sens ordinaire — Sens ordinaire étant également
                confirmé par l’objet et le but de la CIEDR — Expression « origine nationale »,
                selon son sens ordinaire, lue dans son contexte et à la lumière de l’objet et du but
                de la convention, n’englobant pas la nationalité actuelle — Travaux préparatoires
                confirmant cette interprétation — Pratique du Comité de la CIEDR — Recom-
                mandation générale XXX — Examen attentif par la Cour de la position adoptée
                dans celle‑ci par le Comité de la CIEDR — Cour étant parvenue à sa conclusion

                                                                                                     6




6 Ord_1221.indb 9                                                                                         4/08/22 08:26

                                      application de la ciedr (arrêt)                             74

                en recourant aux règles pertinentes d’interprétation des traités — Utilité limitée de
                la jurisprudence des cours régionales des droits de l’homme — Conclusion selon
                laquelle l’expression « origine nationale » n’englobe pas la nationalité
                actuelle — Première demande n’entrant donc pas dans le champ d’application de la
                CIEDR.
                   Question de savoir si les mesures imposées à des sociétés de médias qatariennes
                entrent dans le champ d’application de la CIEDR — Convention ne s’appliquant
                qu’aux individus ou groupes d’individus — Référence aux « institutions » faite à
                l’alinéa a) du paragraphe 1 de l’article 2 n’incluant pas les sociétés de
                médias — Deuxième demande, relative aux sociétés de médias, n’entrant pas dans
                le champ d’application de la CIEDR.
                   Question de savoir si la « discrimination indirecte » entre dans le champ de la
                CIEDR — Question de savoir si les mesures sont susceptibles d’entrer dans le
                champ d’application de la CIEDR, pour autant que, par leur but ou par leur effet,
                elles entraînent une discrimination raciale à l’encontre de personnes au motif de
                leur origine nationale qatarienne — Effets collatéraux ou secondaires sur des per-
                sonnes nées au Qatar ou de parents qatariens, ou sur des proches de ressortissants
                qatariens résidant aux Emirats arabes unis, n’étant pas constitutifs de discrimina-
                tion au sens de la CIEDR — Mesures dont le Qatar tire grief n’opérant pas, par
                leur but ou par leur effet, une discrimination raciale au regard de la CIEDR —
                Cour n’ayant pas compétence pour connaître de la troisième demande, relative à la
                « discrimination indirecte ».

                                                         *
                  Première exception préliminaire retenue — Examen de la seconde exception
                préliminaire n’étant pas nécessaire.




                                                     ARRÊT

                Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                            Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                            M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                            Gevorgian, Salam, Iwasawa, juges ; MM. Cot, Daudet, juges
                            ad hoc ; M. Gautier, greffier.

                  En l’affaire relative à l’application de la convention internationale sur l’élimi-
                nation de toutes les formes de discrimination raciale,

                     entre

                l’Etat du Qatar,
                représenté par
                   M. Mohammed Abdulaziz Al‑Khulaifi, conseiller juridique auprès de
                     S. Exc. le vice‑premier ministre et ministre des affaires étrangères de l’Etat
                     du Qatar, doyen de la faculté de droit de l’Université du Qatar,
                   comme agent ;


                                                                                                   7




6 Ord_1221.indb 11                                                                                      4/08/22 08:26

                                        application de la ciedr (arrêt)                           75

                     M. Vaughan Lowe, QC, professeur émérite de droit international public à
                      l’Université d’Oxford, titulaire de la chaire Chichele, membre de l’Institut
                      de droit international, Essex Court Chambers, membre du barreau d’An-
                      gleterre et du pays de Galles,
                     M. Pierre Klein, professeur de droit international à l’Université libre de
                      Bruxelles,
                     Mme Catherine Amirfar, cabinet Debevoise & Plimpton LLP, membre du bar-
                      reau de l’Etat de New York,
                     M. Lawrence H. Martin, cabinet Foley Hoag LLP, membre des barreaux du
                      district de Columbia et de l’Etat du Massachusetts,
                     M. Nico Schrijver, professeur de droit international à l’Université de Leyde,
                      membre de l’Institut de droit international,
                     comme conseils et avocats ;
                     S. Exc. M. Abdullah bin Hussein Al‑Jaber, ambassadeur de l’Etat du Qatar
                        auprès du Royaume des Pays‑Bas,
                     M. Ahmad Al‑Mana, ministère des affaires étrangères de l’Etat du Qatar,
                     M. Jassim Al‑Kuwari, ministère des affaires étrangères de l’Etat du Qatar,
                     M. Nasser Al‑Hamad, ministère des affaires étrangères de l’Etat du Qatar,
                     Mme Hanadi Al‑Shafei, ministère des affaires étrangères de l’Etat du Qatar,
                     Mme Hessa Al‑Dosari, ministère des affaires étrangères de l’Etat du Qatar,
                     Mme Sara Al‑Saadi, ministère des affaires étrangères de l’Etat du Qatar,
                     Mme Amna Al‑Nasser, ministère des affaires étrangères de l’Etat du Qatar,
                     M. Ali Al‑Hababi, ambassade de l’Etat du Qatar aux Pays‑Bas,
                     M. Rashed Al‑Naemi, ambassade de l’Etat du Qatar aux Pays‑Bas,
                     M. Abdulla Al‑Mulla, ministère des affaires étrangères de l’Etat du Qatar,
                     comme conseillers ;
                     M. Pemmaraju Sreenivasa Rao, conseiller spécial auprès du bureau du procu-
                       reur général de l’Etat du Qatar, ancien membre de la Commission du droit
                       international, membre de l’Institut de droit international,
                     M. Surya Subedi, QC (Hon.), professeur de droit international à l’Université
                       de Leeds, membre de l’Institut de droit international, Three Stone Cham-
                       bers, membre du barreau d’Angleterre et du pays de Galles,
                     Mme Loretta Malintoppi, 39 Essex Chambers (Singapour), membre du bar-
                       reau de Rome,
                     M. Pierre d’Argent, professeur de droit international à l’Université catholique
                       de Louvain, membre de l’Institut de droit international, cabinet Foley
                       Hoag LLP, membre du barreau de Bruxelles,
                     M. Constantinos Salonidis, cabinet Foley Hoag LLP, membre des barreaux
                       de l’Etat de New York et de Grèce,
                     Mme Floriane Lavaud, cabinet Debevoise & Plimpton LLP, membre des bar-
                       reaux de l’Etat de New York et de Paris, solicitor près les juridictions supé-
                       rieures d’Angleterre et du pays de Galles,
                     M. Ioannis Konstantinidis, professeur adjoint de droit international à la
                       faculté de droit de l’Université du Qatar,
                     M. Ali Abusedra, conseiller juridique, ministère des affaires étrangères de
                       l’Etat du Qatar,
                     Mme Merryl Lawry‑White, cabinet Debevoise & Plimpton LLP, membre des
                       barreaux de l’Etat de New York et de Paris, solicitor advocate près les juri-
                       dictions supérieures d’Angleterre et du pays de Galles,


                                                                                                   8




6 Ord_1221.indb 13                                                                                      4/08/22 08:26

                                      application de la ciedr (arrêt)                            76

                     Mme Ashika Singh, cabinet Debevoise & Plimpton LLP, membre du barreau
                      de l’Etat de New York,
                     Mme Julianne Marley, cabinet Debevoise & Plimpton LLP, membre du bar-
                      reau de l’Etat de New York,
                     Mme Rhianna Hoover, cabinet Debevoise & Plimpton LLP, membre du bar-
                      reau de l’Etat de New York,
                     M. Joseph Klingler, cabinet Foley Hoag LLP, membre des barreaux de l’Etat
                      de New York et du district de Columbia,
                     M. Peter Tzeng, cabinet Foley Hoag LLP, membre des barreaux de l’Etat de
                      New York et du district de Columbia,
                     comme conseils ;
                     Mme Mary‑Grace McEvoy, cabinet Debevoise & Plimpton LLP,
                     M. Andrew Wharton, cabinet Debevoise & Plimpton LLP,
                     M. Jacob Waltner, cabinet Debevoise & Plimpton LLP,
                     comme assistants,

                     et

                les Etats-Unis d’Amérique,
                représentés par
                   S. Exc. Mme Hissa Abdullah Ahmed Al‑Otaiba, ambassadrice des Emirats
                      arabes unis auprès du Royaume des Pays‑Bas,
                   comme agente ;
                   S. Exc. M. Abdalla Hamdan AlNaqbi, directeur du département de droit
                      international, ministère des affaires étrangères et de la coopération interna-
                      tionale des Emirats arabes unis,
                   S. Exc. Mme Lubna Qassim Al Bastaki, représentante permanente adjointe de
                      la mission permanente des Emirats arabes unis auprès de l’Office des
                      Nations Unies et des autres organisations internationales à Genève,
                   M. Scott Sheeran, conseiller juridique principal auprès du ministre d’Etat aux
                      affaires étrangères, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis, barrister et solicitor près la High
                      Court de Nouvelle‑Zélande,
                   comme représentants et avocats ;
                   sir Daniel Bethlehem, QC, barrister, Twenty Essex Chambers, membre du
                      barreau d’Angleterre et du pays de Galles,
                   M. Mathias Forteau, professeur à l’Université Paris Nanterre,
                   comme conseils et avocats ;
                   M. Abdulla Al Jasmi, chef de la section des traités et accords multilatéraux,
                      département de droit international, ministère des affaires étrangères et de la
                      coopération internationale des Emirats arabes unis,
                   M. Mohamed Salim Ali Alowais, chef de la section des organisations et juri-
                      dictions internationales, ambassade des Emirats arabes unis aux Pays‑
                      Bas,
                   Mme Majd Abdelqadir Mohamed Abdalla, chercheuse en droit principale,
                      section des traités et accords multilatéraux, département de droit interna-
                      tional, ministère des affaires étrangères et de la coopération internationale
                      des Emirats arabes unis,

                                                                                                  9




6 Ord_1221.indb 15                                                                                     4/08/22 08:26

                                          application de la ciedr (arrêt)                         77

                     M. Rashed Jamal Ibrahim Ibrahim Azzam, chercheur en droit dans le
                       domaine des relations internationales, département de droit international,
                       ministère des affaires étrangères et de la coopération internationale des
                       Emirats arabes unis,
                     comme représentants ;
                     Mme Caroline Balme, conseillère juridique auprès du ministre d’Etat aux
                       affaires étrangères, ministère des affaires étrangères et de la coopération
                       internationale des Emirats arabes unis,
                     M. Paolo Busco, conseiller juridique auprès du ministre d’Etat aux affaires
                       étrangères, ministère des affaires étrangères et de la coopération internatio-
                       nale des Emirats arabes unis, membre du barreau d’Italie, inscrit en qualité
                       de registered European lawyer au barreau d’Angleterre et du pays de Galles,
                     M. Charles L. O. Buderi, associé, cabinet Curtis, Mallet‑Prevost, Colt &
                       Mosle LLP, Londres, membre des barreaux du district de Columbia et de
                       l’Etat de Californie,
                     M. Simon Olleson, barrister, Twenty Essex Chambers, membre du barreau
                       d’Angleterre et du pays de Galles,
                     Mme Luciana T. Ricart, LLM, faculté de droit de l’Université de New York,
                       associée, cabinet Curtis, Mallet‑Prevost, Colt & Mosle LLP, Londres,
                       membre du barreau de Buenos Aires et solicitor près les juridictions supé-
                       rieures d’Angleterre et du pays de Galles,
                     M. Hal Shapiro, associé, cabinet Akin Gump Strauss Hauer & Feld LLP,
                       Washington, DC,
                     comme conseils ;
                     Mme Patricia Jimenez Kwast, consultante en droit international et en règle-
                       ment des différends, doctorante, Université d’Oxford,
                     comme conseil adjointe,

                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :

                   1. Le 11 juin 2018, l’Etat du Qatar (ci‑après le « Qatar ») a déposé au Greffe
                de la Cour une requête introductive d’instance contre les Emirats arabes unis à
                raison de violations alléguées de la convention internationale du 21 décembre
                1965 sur l’élimination de toutes les formes de discrimination raciale (ci‑après la
                « CIEDR » ou la « convention »).

                  2. Dans sa requête, le Qatar entend fonder la compétence de la Cour sur le
                paragraphe 1 de l’article 36 du Statut de celle‑ci et sur l’article 22 de la CIEDR.
                  3. Le 11 juin 2018, le Qatar a également présenté une demande en indication
                de mesures conservatoires, en application de l’article 41 du Statut de la Cour et
                des articles 73, 74 et 75 de son Règlement.
                  4. Le greffier a immédiatement communiqué au Gouvernement des Emirats
                arabes unis la requête, conformément au paragraphe 2 de l’article 40 du Statut
                de la Cour, et la demande en indication de mesures conservatoires, conformé-


                                                                                                  10




6 Ord_1221.indb 17                                                                                      4/08/22 08:26

                                      application de la ciedr (arrêt)                             78

                ment au paragraphe 2 de l’article 73 du Règlement. Il a également informé le
                Secrétaire général de l’Organisation des Nations Unies du dépôt par le Qatar de
                cette requête et de cette demande.
                   5. En outre, par lettre en date du 13 juin 2018, le greffier en a informé tous les
                Etats Membres de l’Organisation des Nations Unies.

                   6. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
                greffier a informé les Etats Membres de l’Organisation des Nations Unies en
                leur transmettant, par l’entremise du Secrétaire général, le texte bilingue imprimé
                de la requête.
                   7. La Cour ne comptant sur le siège aucun juge de la nationalité de l’une ou
                l’autre Partie, chacune d’elles s’est prévalue du droit que lui confère le para-
                graphe 3 de l’article 31 du Statut de désigner un juge ad hoc pour siéger en
                l’affaire. Le Qatar a désigné M. Yves Daudet et les Emirats arabes unis,
                ­
                M. Jean‑Pierre Cot.
                   8. Par son ordonnance du 23 juillet 2018, la Cour, ayant entendu les Parties,
                a indiqué les mesures conservatoires suivantes :
                         « 1) Les Emirats arabes unis doivent veiller à ce que
                       i) les familles qataro‑émiriennes séparées par suite des mesures adoptées
                          par les Emirats arabes unis le 5 juin 2017 soient réunies ;
                      ii) les étudiants qatariens affectés par les mesures adoptées par les Emirats
                          arabes unis le 5 juin 2017 puissent terminer leurs études aux Emirats
                          arabes unis ou obtenir leur dossier scolaire ou universitaire s’ils sou-
                          haitent étudier ailleurs ; et
                     iii) les Qatariens affectés par les mesures adoptées par les Emirats arabes
                          unis le 5 juin 2017 puissent avoir accès aux tribunaux et autres organes
                          judiciaires de cet Etat ;
                       2) Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
                     ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre le règle-
                     ment plus difficile. » (C.I.J. Recueil 2018 (II), p. 433‑434, par. 79.)
                    9. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a
                adressé aux Etats parties à la CIEDR la notification prévue au paragraphe 1 de
                l’article 63 du Statut. En outre, conformément au paragraphe 3 de l’article 69
                du Règlement, il a adressé à l’Organisation des Nations Unies, par l’entremise
                de son Secrétaire général, la notification prévue au paragraphe 3 de l’article 34
                du Statut.
                    10. Par ordonnance en date du 25 juillet 2018, le président de la Cour a fixé
                au 25 avril 2019 et au 27 janvier 2020, respectivement, les dates d’expiration des
                délais pour le dépôt en l’affaire d’un mémoire par le Qatar et d’un contre‑­
                mémoire par les Emirats arabes unis.­
                    11. Le 22 mars 2019, les Emirats arabes unis, se référant à l’article 41 du Sta-
                tut et aux articles 73, 74 et 75 du Règlement, ont présenté eux aussi une demande
                en indication de mesures conservatoires, afin de « sauvegarder leurs droits pro-
                céduraux » et d’« empêcher le Qatar d’aggraver ou d’étendre encore le différend
                 entre les Parties avant l’arrêt définitif ».
                    12. Le greffier adjoint a immédiatement communiqué copie de ladite demande
                au Gouvernement du Qatar. Il a également informé le Secrétaire général de
                ­l’Organisation des Nations Unies du dépôt par les Emirats arabes unis de cette
                 demande.


                                                                                                  11




6 Ord_1221.indb 19                                                                                      4/08/22 08:26

                                      application de la ciedr (arrêt)                             79

                   13. Le Qatar a déposé son mémoire en l’affaire le 25 avril 2019, dans le délai
                fixé par le président de la Cour.
                   14. Le 30 avril 2019, dans le délai prescrit au paragraphe 1 de l’article 79 du
                Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, les Emirats arabes
                unis ont présenté des exceptions préliminaires d’incompétence de la Cour et d’ir-
                recevabilité de la requête. En conséquence, par ordonnance du 2 mai 2019, le
                président de la Cour a noté que, en vertu des dispositions du paragraphe 5 de ce
                même article, la procédure sur le fond était suspendue, et fixé au 30 août 2019 la
                date d’expiration du délai dans lequel le Qatar pouvait présenter un exposé écrit
                contenant ses observations et conclusions sur les exceptions préliminaires soule-
                vées par les Emirats arabes unis.
                   15. Par son ordonnance du 14 juin 2019, la Cour, ayant entendu les Parties,
                a rejeté la demande en indication de mesures conservatoires soumise par les
                Emirats arabes unis le 22 mars 2019.
                   16. Le Qatar a déposé un exposé écrit contenant ses observations et conclu-
                sions sur les exceptions préliminaires soulevées par les Emirats arabes unis le
                30 août 2019, dans le délai fixé par le président de la Cour.
                   17. Par lettre en date du 3 septembre 2019, le greffier, en application du para-
                graphe 3 de l’article 69 du Règlement, a transmis au Secrétaire général de l’Or-
                ganisation des Nations Unies des exemplaires des écritures déposées jusqu’alors
                en l’affaire, en le priant de lui faire savoir si l’Organisation entendait présenter,
                en vertu de cette disposition, des observations écrites concernant les exceptions
                préliminaires soulevées par les Emirats arabes unis. Par lettre en date du 27 sep-
                tembre 2019, le Secrétaire général adjoint aux affaires juridiques de l’Organisa-
                tion des Nations Unies a indiqué que l’Organisation n’entendait présenter
                aucune observation écrite au sens du paragraphe 3 de l’article 69 du Règlement.
                   18. Par lettre en date du 19 août 2020, l’agente des Emirats arabes unis, se
                référant à l’article 56 du Règlement et aux instructions de procédure IX et IXbis,
                a exprimé le souhait de son gouvernement de produire trois nouveaux docu-
                ments. Par lettre en date du 24 août 2020, l’agent du Qatar a informé la Cour
                que son gouvernement consentait à ce que les Emirats arabes unis produisent les
                trois documents en question, et exprimé le souhait de celui‑ci de produire à son
                tour quatre nouveaux documents, en vertu du paragraphe 1 de l’article 56 du
                Règlement. Par lettre en date du 26 août 2020, l’agente des Emirats arabes unis
                a informé la Cour que son gouvernement ne s’opposait pas à ce que l’Etat du
                Qatar produise les quatre documents en question. En conséquence, les docu-
                ments présentés par les deux Parties ont été versés au dossier de l’affaire.
                   19. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
                décidé, après avoir consulté les Parties, que des exemplaires des pièces de procé-
                dure et des documents annexés seraient rendus accessibles au public à l’ouver-
                ture de la procédure orale, à l’exception des annexes 163, 165‑243, 247‑263,
                265‑271, de la pièce B de l’annexe 272 du mémoire du Qatar et de la pièce A de
                l’annexe 272‑A de l’exposé écrit du Qatar sur les exceptions préliminaires soule-
                vées par les Emirats arabes unis.
                   20. Des audiences publiques sur les exceptions préliminaires soulevées par les
                Emirats arabes unis ont été tenues par liaison vidéo du 31 août au 7 septembre
                2020, au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                Pour les Emirats arabes unis : S. Exc. Mme Hissa Abdullah Ahmed Al‑Otaiba,
                                                S. Exc. M. Abdalla Hamdan AlNaqbi,
                                                Mme Lubna Qassim Al Bastaki,
                                                sir Daniel Bethlehem,

                                                                                                  12




6 Ord_1221.indb 21                                                                                      4/08/22 08:26

                                        application de la ciedr (arrêt)                              80

                                                  M. Scott Sheeran,
                                                  M. Mathias Forteau.
                Pour le Qatar :	M. Mohammed Abdulaziz Al‑Khulaifi,
                                 M. Pierre Klein,
                                 Mme Catherine Amirfar,
                                 M. Lawrence H. Martin,
                                 M. Nico Schrijver,
                                 M. Vaughan Lowe.

                                                            *
                     21. Dans sa requête, le Qatar a formulé les demandes suivantes :
                          « 65. Le Qatar, en son nom propre et en qualité de parens patriae des
                       Qatariens, prie respectueusement la Cour de dire et juger que les Emirats
                       arabes unis, par l’intermédiaire de leurs organes et agents et d’autres per-
                       sonnes et entités exerçant la puissance publique, ainsi que par l’intermé-
                       diaire d’autres agents agissant sur leurs instructions ou sous leur direction
                       et leur contrôle, ont manqué aux obligations que leur imposent les
                       articles 2, 4, 5, 6 et 7 de la CIEDR en prenant notamment les mesures illi-
                       cites suivantes :
                       a) en expulsant collectivement tous les Qatariens et en interdisant à tous
                           les Qatariens d’entrer sur le territoire émirien, au motif de leur origine
                           nationale ;
                       b) en violant d’autres droits fondamentaux, dont le droit de se marier et
                           de choisir son conjoint, le droit à la liberté d’opinion et d’expression, le
                           droit à la santé et aux soins médicaux, le droit à l’éducation et à la
                           formation professionnelle, le droit à la propriété, le droit au travail, le
                           droit de prendre part aux activités culturelles et le droit à un traitement
                           égal devant les tribunaux ;
                       c) en s’abstenant de condamner, voire en encourageant, la haine raciale
                           contre le Qatar et les Qatariens, et en s’abstenant de prendre des mesures
                           destinées à lutter contre les préjugés, notamment en incriminant toute
                           expression de sympathie à l’égard du Qatar et des Qatariens, en autori-
                           sant, en promouvant et en finançant une campagne internationale visant
                           à dresser l’opinion publique et les médias sociaux contre le Qatar, en
                           réduisant les médias qatariens au silence et en appelant à des attaques
                           contre des entités qatariennes ; et
                       d) en s’abstenant de protéger les Qatariens contre les actes de discrimina-
                           tion raciale et de leur offrir des voies de recours efficaces leur permettant
                           d’obtenir réparation de tels actes devant les tribunaux et autres orga-
                           nismes émiriens.
                          66. En conséquence, le Qatar prie respectueusement la Cour d’ordonner
                       aux Emirats arabes unis de prendre toutes les dispositions requises pour
                       s’acquitter des obligations que leur impose la CIEDR, et notamment :
                       a) de suspendre et de révoquer immédiatement les mesures discriminatoires
                           actuellement en vigueur, dont, mais pas seulement, les directives inter-
                           disant de « sympathiser » avec des Qatariens et toute autre législation
                           nationale discriminatoire de jure ou de facto à l’égard des Qatariens au
                           motif de leur origine nationale ;

                                                                                                     13




6 Ord_1221.indb 23                                                                                         4/08/22 08:26

                                      application de la ciedr (arrêt)                             81

                     b) de suspendre immédiatement toutes autres mesures incitant à la discrimi-
                        nation (y compris les campagnes médiatiques et le soutien à la diffusion
                        de messages à caractère discriminatoire) et d’incriminer de telles mesures ;
                     c) de s’acquitter des obligations qui leur sont faites par la CIEDR de
                        condamner publiquement la discrimination raciale à l’égard des Qata-
                        riens, de poursuivre une politique tendant à éliminer la discrimination
                        raciale et de prendre des mesures pour lutter contre semblables préjugés ;
                     d) de s’abstenir de prendre toute autre mesure susceptible d’être discrimi-
                        natoire à l’égard des Qatariens relevant de leur juridiction ou se trouvant
                        sous leur contrôle ;
                     e) de rétablir les Qatariens dans leurs droits, notamment le droit de se
                        marier et de choisir son conjoint, le droit à la liberté d’opinion et d’ex-
                        pression, le droit à la santé et aux soins médicaux, le droit à l’éducation
                        et à la formation professionnelle, le droit à la propriété, le droit au
                        travail, le droit de prendre part aux activités culturelles et le droit à un
                        traitement égal devant les tribunaux, et de mettre en œuvre des mesures
                        pour garantir le respect de ces droits ;
                     f) de donner des garanties et assurances de non‑répétition de leur conduite
                        illicite ; et
                     g) de réparer intégralement, notamment par une indemnisation, le préju-
                        dice résultant de leurs actes commis en violation de la CIEDR. »
                   22. Au cours de la procédure écrite sur le fond, les conclusions ci‑après ont
                été présentées au nom du Gouvernement du Qatar dans le mémoire :
                       « Sur la base des faits et des arguments juridiques exposés dans le présent
                     mémoire, le Qatar, en son nom propre et en qualité de parens patriae des
                     Qatariens, prie respectueusement la Cour :
                     1. De dire et juger que les Emirats arabes unis, par les actes et omissions de
                        leurs organes et agents et de personnes et d’entités exerçant la puissance
                        publique, ainsi que par l’intermédiaire d’autres agents agissant sur leurs
                        instructions ou sous leur direction et leur contrôle, ont enfreint le para-
                        graphe 1 de l’article 2 et les articles 4, 5, 6 et 7 de la CIEDR, notamment :
                        a) en expulsant collectivement tous les Qatariens du territoire émirien ;
                        b)		en appliquant l’interdiction formelle d’entrée et sa version modifiée
                            en violation des droits fondamentaux qui doivent être accordés à
                            tous de la même manière au titre de la CIEDR, indépendamment de
                            l’origine nationale, dont le droit à la famille, le droit à la liberté
                            d’opinion et d’expression, le droit à l’éducation et à la formation
                            professionnelle, le droit à la propriété, le droit au travail et le droit
                            à un traitement égal devant les tribunaux ;
                        c)		en se livrant à des actes de discrimination raciale, en soutenant, en
                            appuyant et en encourageant celle‑ci de toute autre manière, notam-
                            ment en incitant à la discrimination raciale à l’encontre des Qata-
                            riens, plus particulièrement en incriminant toute expression de « sym-
                            pathie » à l’égard du Qatar et en organisant, en finançant et en
                            promouvant activement une campagne de haine contre le Qatar et
                            les Qatariens, négligeant ainsi d’annuler les lois et dispositions régle-
                            mentaires ayant pour effet de créer la discrimination raciale et de la
                            perpétuer, de prendre « toutes les mesures appropriées » pour lutter
                            contre la propagation des préjugés et des stéréotypes négatifs et de
                            promouvoir la tolérance, l’entente et l’amitié ; et

                                                                                                  14




6 Ord_1221.indb 25                                                                                      4/08/22 08:26

                                      application de la ciedr (arrêt)                            82

                        d) en privant les Qatariens de la possibilité de se prévaloir, sur le fon-
                            dement de la CIEDR, d’une protection et de voies de recours effec-
                            tives, devant les tribunaux et autres organismes émiriens, contre les
                            actes de discrimination raciale, notamment du droit de demander
                            réparation à raison de tels actes ;
                     2. De dire et juger que les Emirats arabes unis ont violé l’ordonnance en
                        indication de mesures conservatoires rendue par la Cour le 23 juillet
                        2018 ;
                     3. De dire et juger au surplus que les Emirats arabes unis sont tenus de
                        cesser les violations auxquelles ils se livrent actuellement, de réparer
                        l’intégralité du préjudice moral et matériel causé par leurs actes et omis-
                        sions internationalement illicites au regard de la CIEDR, et d’offrir des
                        assurances et des garanties de non‑répétition.
                     4. En conséquence, la Cour est respectueusement priée d’ordonner aux
                        Emirats arabes unis :
                        a) de cesser immédiatement les actes et omissions internationalement
                            illicites par lesquels ils contreviennent au paragraphe 1 de l’article 2
                            et aux articles 4, 5, 6 et 7 de la CIEDR, comme il est demandé au
                            chapitre VII ;
                        b) de réparer intégralement les dommages causés par leurs actes, au
                            moyen notamment i) de la restitution, en levant l’interdiction d’en-
                            trée dans sa version modifiée en ce qu’elle s’applique collectivement
                            aux Qatariens au motif de leur origine nationale ; ii) d’une indemni-
                            sation visant à réparer le préjudice matériel et moral subi par le Qatar
                            et les Qatariens, dont le montant sera déterminé lors d’une phase
                            distincte de la présente procédure ; et iii) d’une satisfaction prenant
                            la forme d’une déclaration d’illicéité et d’excuses présentées au Qatar
                            et aux Qatariens, comme il est demandé au chapitre VII ; et
                        c)		d’offrir au Qatar des assurances et des garanties écrites de non‑­
                            répétition, comme il est demandé au chapitre VII. »
                  23. Les conclusions ci‑après ont été présentées au nom du Gouvernement des
                Emirats arabes unis dans les exceptions préliminaires :
                        « 239. Sur le fondement de chacune des trois exceptions préliminaires
                     indépendantes exposées ci‑dessus, les Emirats arabes unis prient respec-
                     tueusement la Cour de dire et juger qu’elle n’est pas compétente pour
                     connaître de la requête du Qatar datée du 11 juin 2018 et que ladite requête
                     est irrecevable.
                        240. Les Emirats arabes unis se réservent le droit de modifier et de complé-
                     ter la présente conclusion conformément aux dispositions du Statut et du
                     Règlement de la Cour. Ils se réservent également le droit de présenter de nou-
                     velles exceptions à la compétence de la Cour et à la recevabilité des demandes
                     du Qatar si l’affaire devait passer à une phase ultérieure de la procédure. »
                  24. Les conclusions ci‑après ont été présentées au nom du Gouvernement du
                Qatar dans l’exposé écrit contenant ses observations et conclusions sur les
                exceptions préliminaires :
                       « Pour les raisons exposées ci‑dessus, le Qatar prie respectueusement la
                     Cour :
                     1. de rejeter les exceptions préliminaires soulevées par les Emirats arabes
                        unis ;

                                                                                                 15




6 Ord_1221.indb 27                                                                                     4/08/22 08:26

                                              application de la ciedr (arrêt)                                                     83

                     2. de juger qu’elle est compétente pour connaître des demandes présentées
                        par le Qatar dans son mémoire et que lesdites demandes sont recevables ;
                        et
                     3. de procéder à l’examen au fond de ces demandes. »
                   25. A l’issue de la procédure orale sur les exceptions préliminaires, les conclu-
                sions ci‑après ont été présentées par les Parties :
                Au nom du Gouvernement des Emirats arabes unis,
                à l’audience du 4 septembre 2020 :
                        « Les Emirats arabes unis prient respectueusement la Cour de dire et
                     juger qu’elle n’est pas compétente pour connaître des demandes formulées
                     par l’Etat du Qatar dans sa requête en date du 11 juin 2018. »
                Au nom du Gouvernement du Qatar,
                à l’audience du 7 septembre 2020 :
                       « Se référant à l’article 60 du Règlement de la Cour, pour les raisons
                     indiquées dans son exposé écrit en date du 30 août 2019 et à l’audience, le
                     Qatar prie respectueusement la Cour :
                     a) de rejeter les exceptions préliminaires soulevées par les Emirats arabes
                         unis ;
                     b) de juger qu’elle est compétente pour connaître des demandes formulées
                         par le Qatar dans sa requête et son mémoire ; et
                     c) de procéder à l’examen au fond de ces demandes ;
                     d) ou, à titre subsidiaire, de rejeter la deuxième exception préliminaire sou-
                         levée par les Emirats arabes unis et de juger, conformément aux dispo-
                         sitions du paragraphe 4 de l’article 79ter du Règlement de la Cour, que
                         la première exception préliminaire présentée par les Emirats arabes unis
                         n’a pas un caractère exclusivement préliminaire. »


                                                                         *
                                                                     *       *


                                                           I. Introduction

                                                         A. Contexte factuel
                   26. Le 5 juin 2017, les Emirats arabes unis ont publié une déclaration
                (ci‑après la « déclaration du 5 juin 2017 ») qui, dans sa partie pertinente,
                indiquait ce qui suit :
                         « [E]tant donné que l’Etat du Qatar persiste à compromettre la
                     sécurité et la stabilité de la région et à ne pas respecter les obligations
                     et accords auxquels il a souscrit sur le plan international, les Emirats
                     arabes unis ont adopté les mesures suivantes, nécessaires pour pré-
                     server les intérêts des Etats membres du [Conseil de coopération du
                     Golfe] en général et ceux de leurs frères qatariens en particulier :
                     �����������������������������������������������������������������������������������������������������������������

                                                                                                                                   16




6 Ord_1221.indb 29                                                                                                                        4/08/22 08:26

                                      application de la ciedr (arrêt)                           84

                     2. Il est interdit aux ressortissants qatariens d’entrer sur le territoire des
                        Emirats arabes unis ou de franchir ses points d’entrée, et ceux qui
                        s’y trouvent en qualité de résident ou de visiteur doivent le quitter
                        dans un délai de 14 jours par mesure de sécurité préventive. De
                        même, il est interdit aux ressortissants des Emirats arabes unis de
                        voyager ou de séjourner au Qatar, ou de transiter par son territoire. »
                   Le Conseil de coopération du Golfe (ci‑après le « CCG ») est une union
                intergouvernementale politique et économique, dont le Qatar et les Emi-
                rats arabes unis ont été des membres fondateurs en 1981, aux côtés du
                Royaume de Bahreïn, de l’Etat du Koweït, du Sultanat d’Oman et du
                Royaume d’Arabie saoudite.
                   27. En outre, la déclaration du 5 juin 2017 annonçait la rupture des
                relations diplomatiques avec le Qatar, à l’appui de certaines mesures
                prises par le Royaume de Bahreïn et le Royaume d’Arabie saoudite, don-
                nant aux diplomates qatariens un délai de 48 heures pour quitter le pays.
                Elle proclamait également que l’« espace aérien et les ports maritimes des
                Emirats arabes unis ser[aie]nt fermés à tous les Qatariens dans un délai de
                24 heures, aucun moyen de transport qatarien en provenance ou à desti-
                nation des Emirats arabes unis ne p[ouvan]t entrer sur le territoire émi-
                rien ni y transiter ou en sortir ».
                   28. La déclaration du 5 juin 2017 précisait ce qui suit :
                        « Les Emirats arabes unis prennent ces mesures radicales en consé-
                     quence du non‑respect, par les autorités qatariennes, de l’accord de
                     Riyad et de ses dispositions complémentaires de 2014, prévoyant le
                     retour à Doha des diplomates des Etats membres du CCG, ainsi
                     qu’au vu du soutien, du financement et de l’accueil que le Qatar per-
                     siste à offrir à des groupes terroristes, principalement les Frères
                     musulmans, et de sa constance à promouvoir les idéologies de Daech
                     et d’Al‑Qaida par ses médias directs et indirects, et encore en raison
                     de la violation par le Qatar de la déclaration publiée à l’issue du
                     sommet islamo‑américain du 21 mai 2017 à Riyad consacré à la lutte
                     contre le terrorisme dans la région et à la désignation de l’Iran
                     comme « Etat soutenant le terrorisme ». Ces mesures sont également
                     prises en raison du fait que les autorités qatariennes accueillent des
                     éléments terroristes, s’ingèrent dans les affaires d’autres pays et sou-
                     tiennent des groupes terroristes — toutes politiques qui entraîneront
                     probablement pour la région des conséquences impossibles à pré-
                     voir. »
                  29. Selon une annonce placée le 11 juin 2017 sur le site Internet du
                ministère émirien des affaires étrangères et de la coopération internatio-
                nale, le président des Emirats arabes unis avait « donné pour instruction
                aux autorités concernées de tenir compte de la situation humanitaire des
                familles émiro‑qatariennes ». L’annonce précisait également que « le
                ministère de l’intérieur a[vait] mis en place une ligne téléphonique … afin
                d’être informé de ces situations et de prendre les mesures appropriées

                                                                                                17




6 Ord_1221.indb 31                                                                                    4/08/22 08:26

                                       application de la ciedr (arrêt)                      85

                pour venir en aide aux intéressés ». Dans une déclaration en date du
                5 juillet 2018, le ministère émirien des affaires étrangères et de la coopéra-
                tion internationale précisait ce qui suit :
                         « Depuis leur annonce du 5 juin 2017 …, les Emirats arabes unis
                       ont établi une condition imposant à tous les ressortissants qatariens
                       de l’étranger d’obtenir une autorisation préalable pour pouvoir
                       entrer sur le sol émirien. Une telle autorisation peut être accordée
                       pour une durée limitée, à la discrétion du Gouvernement émirien. »
                     La déclaration se poursuivait ainsi :
                         « [L]es ressortissants qatariens résidant déjà aux Emirats arabes
                       unis ne sont pas tenus de demander l’autorisation de continuer à y
                       résider. Toutefois, il est conseillé à tous les ressortissants qatariens
                       résidant aux Emirats arabes unis d’obtenir une autorisation préa-
                       lable avant de retourner sur le territoire émirien. Toutes les demandes
                       d’admission peuvent être déposées par l’intermédiaire du service
                       d’assistance téléphonique d’urgence dont la mise en service a été
                       annoncée le 11 juin 2017. »
                   30. Les Emirats arabes unis ont pris un certain nombre de mesures
                additionnelles, concernant les médias qatariens et les expressions de sou-
                tien au Qatar. A cet égard, le 6 juin 2017, le procureur général des Emirats
                arabes unis a publié une déclaration dans laquelle il indiquait que les expres-
                sions de sympathie pour l’Etat du Qatar ou de désapprobation des mesures
                prises par les Emirats arabes unis à l’encontre du Gouvernement qatarien
                étaient considérées comme des infractions passibles d’une peine d’emprison-
                nement et d’une amende. Les Emirats arabes unis ont bloqué plusieurs
                sites Internet exploités par des sociétés qatariennes, dont ceux du réseau de
                médias Al Jazeera. Le 6 juillet 2017, le département du développement éco-
                nomique d’Abou Dhabi a publié une circulaire interdisant la diffusion de
                certaines chaînes de télévision dirigées par des sociétés qatariennes.
                   31. Le 8 mars 2018, le Qatar a adressé au Comité pour l’élimination de
                la discrimination raciale (ci‑après le « Comité de la CIEDR ») une com-
                munication au titre de l’article 11 de la convention par laquelle il deman-
                dait que les Emirats arabes unis prennent toutes les dispositions nécessaires
                pour mettre un terme aux mesures adoptées et appliquées depuis le 5 juin
                2017. Aux termes du paragraphe 1 de l’article 11 de la CIEDR, « [s]i un
                Etat partie estime qu’un autre Etat également partie n’applique pas les
                dispositions de la … Convention, il peut appeler l’attention du Comité
                sur la question ». Les Emirats arabes unis, par leurs réponses en date des
                29 novembre 2018, 14 janvier 2019 et 19 mars 2019, ont prié « le Comité
                de rejeter la communication soumise par le Qatar en vertu de l’article 11
                pour défaut de compétence et irrecevabilité ».
                   32. Le 11 juin 2018, le Qatar a déposé au Greffe de la Cour une requête
                introduisant la présente instance (voir le paragraphe 1 ci‑dessus).
                   33. Statuant sur sa compétence pour connaître de la communication
                interétatique du Qatar, le 27 août 2019, le Comité de la CIEDR a conclu

                                                                                            18




6 Ord_1221.indb 33                                                                                4/08/22 08:26

                                     application de la ciedr (arrêt)                       86

                qu’« il [étai]t compétent pour examiner les exceptions d’irrecevabilité sou-
                levées par les Emirats arabes unis » (décision sur la compétence du Comité
                pour connaître de la communication interétatique présentée par le Qatar
                contre les Emirats arabes unis en date du 27 août 2019, Nations Unies,
                doc. CERD/C/99/3, par. 60). Dans sa décision sur la recevabilité de la
                communication interétatique du Qatar, également datée du 27 août 2019,
                le Comité s’est prononcé en ces termes :
                        « 64. Le Comité rejette les exceptions soulevées par l’Etat défen-
                     deur concernant la recevabilité de la communication interétatique
                     visant les Emirats arabes unis que le Qatar a présentée le 8 mars
                     2018.
                        65. Le Comité demande à son président de désigner, conformé-
                     ment au paragraphe 1 de l’article 12 de la Convention, les membres
                     d’une commission de conciliation ad hoc, qui mettra ses bons offices
                     à la disposition des Etats concernés afin de parvenir à une solution
                     amiable de la question fondée sur le respect de la Convention. »
                     (Décision sur la recevabilité de la communication interétatique sou-
                     mise par le Qatar contre les Emirats arabes unis en date du 27 août
                     2019, Nations Unies, doc. CERD/C/99/4, par. 64‑65.)
                   34. Dans sa note verbale du 27 avril 2020 adressée au Haut‑Commissa-
                riat des Nations Unies aux droits de l’homme, la mission permanente des
                Emirats arabes unis a « pr[is] acte, avec satisfaction, de la note verbale [du
                Haut‑Commissariat] en date du 9 avril 2020 indiquant que la commission
                de conciliation ad hoc avait été constituée par le président du Comité et
                était en fonction depuis le 1er mars 2020 ».

                                      B. Base de compétence invoquée
                                    et exceptions préliminaires soulevées
                  35. Le Qatar affirme que la Cour est compétente pour connaître de sa
                requête en vertu de l’article 22 de la CIEDR, qui se lit comme suit :
                        « Tout différend entre deux ou plusieurs Etats parties touchant
                     l’interprétation ou l’application de la présente Convention, qui
                     n’aura pas été réglé par voie de négociation ou au moyen des procé-
                     dures expressément prévues par ladite Convention, sera porté, à la
                     requête de toute partie au différend, devant la Cour internationale de
                     Justice pour qu’elle statue à son sujet, à moins que les parties au
                     différend ne conviennent d’un autre mode de règlement. »
                   36. Le Qatar et les Emirats arabes unis sont parties à la CIEDR. Le
                Qatar y a adhéré le 22 juillet 1976 et n’a pas formulé de réserve. Les Emi-
                rats arabes unis y ont adhéré le 20 juin 1974 et n’ont pas formulé de
                réserve qui soit pertinente aux fins de la présente procédure.
                   37. Le Qatar soutient qu’il existe un différend entre les Parties quant à
                l’interprétation et à l’application de la CIEDR, différend que celles‑ci ne

                                                                                           19




6 Ord_1221.indb 35                                                                               4/08/22 08:26

                                    application de la ciedr (arrêt)                       87

                sont pas parvenues à régler bien qu’il ait, pour sa part, tenté de négocier
                avec les Emirats arabes unis.
                   38. Au présent stade de la procédure, les Emirats arabes unis prient la
                Cour de dire et juger qu’elle n’est pas compétente pour connaître des
                demandes formulées par le Qatar eu égard à deux exceptions prélimi-
                naires. Dans le cadre de la première, ils avancent que la Cour n’a pas
                compétence ratione materiae à l’égard du différend opposant les Parties,
                parce que les faits allégués n’entrent pas dans le champ d’application de
                la CIEDR. Dans le cadre de la seconde, ils affirment que le Qatar n’a pas
                satisfait aux conditions procédurales préalables prévues à l’article 22 de la
                CIEDR.
                   39. La Cour note que, dans leurs écritures, les Emirats arabes unis
                avaient aussi soulevé une exception d’irrecevabilité, arguant que les
                demandes du Qatar étaient constitutives d’un abus de procédure. A l’au-
                dience, le conseil des Emirats arabes unis a toutefois indiqué qu’ils ne
                maintenaient pas d’allégation d’abus de procédure à ce stade.
                   40. Avant de se pencher sur les exceptions préliminaires des Emirats
                arabes unis, la Cour déterminera quel est l’objet du différend.


                                         II. Objet du différend

                   41. Conformément au paragraphe 1 de l’article 40 du Statut de la Cour
                et au paragraphe 1 de l’article 38 de son Règlement, le demandeur est
                tenu d’indiquer dans sa requête l’objet du différend. Le Règlement de la
                Cour prescrit aussi que la requête doit « indique[r] … la nature précise de
                la demande et cont[enir] un exposé succinct des faits et moyens sur les-
                quels cette demande repose » (paragraphe 2 de l’article 38 du Règlement).
                Le mémoire, quant à lui, « contient un exposé des faits sur lesquels la
                demande est fondée, un exposé de droit et les conclusions » (paragraphe 1
                de l’article 49 du Règlement).
                   42. Il appartient à la Cour d’établir objectivement ce sur quoi porte le
                différend entre les parties en circonscrivant le véritable problème en cause
                et en précisant l’objet des griefs du demandeur. La Cour examine à cet
                effet la requête, ainsi que les exposés écrits et oraux des parties, tout en
                consacrant une attention particulière à la formulation du différend utili-
                sée par le demandeur. Elle tient compte des faits que celui‑ci invoque à
                l’appui de ses demandes. Il s’agit là d’une question de fond, et non de
                forme (Application de la convention internationale pour la répression du
                financement du terrorisme et de la convention internationale sur l’élimina-
                tion de toutes les formes de discrimination raciale (Ukraine c. Fédération de
                Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (II), p. 575,
                par. 24 ; Immunités et procédures pénales (Guinée équatoriale c. France),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 308‑309,
                par. 48).

                                                    * *
                                                                                          20




6 Ord_1221.indb 37                                                                              4/08/22 08:26

                                     application de la ciedr (arrêt)                          88

                  43. Le demandeur affirme que sa « requête a trait à un différend juri-
                dique entre le Qatar et les Emirats arabes unis concernant des violations
                délibérées et flagrantes de la CIEDR ». Il soutient que « [l]es Emirats
                arabes unis ont adopté et appliqué un ensemble de mesures discrimina-
                toires, toujours en vigueur à ce jour, qui ciblent les Qatariens au motif
                exprès de leur origine nationale ».
                  44. Dans l’exposé écrit contenant ses observations et conclusions sur les
                exceptions préliminaires, le Qatar définit dans les termes suivants l’objet
                du différend :
                        « Comme le Qatar l’a exposé dans sa requête et son mémoire, ainsi
                     qu’au cours de la phase de la procédure consacrée aux mesures
                     conservatoires, ses demandes reposent sur des actes et des omissions
                     des Emirats arabes unis qui font subir aux Qatariens des discrimina-
                     tions fondées sur l’origine nationale, et ce, en violation des articles 2,
                     4, 5, 6 et 7 de la CIEDR. Au nombre de ces actes et omissions
                     figurent notamment l’expulsion collective des Qatariens hors du ter-
                     ritoire émirien en application de la directive du 5 juin des Emirats
                     arabes unis (ci‑après la « décision d’expulsion ») ; l’interdiction for-
                     melle d’entrée sur le territoire émirien opposée aux Qatariens
                     (ci‑après l’« interdiction formelle d’entrée »), laquelle a ultérieure-
                     ment été modifiée par l’imposition d’une procédure fondée sur un
                     « service d’assistance téléphonique » et un site Internet qui continue
                     de limiter de manière arbitraire et discriminatoire l’entrée des Qata-
                     riens sur le territoire émirien (ci‑après l’« interdiction d’entrée dans sa
                     version modifiée ») ; et la promulgation de mesures favorisant la pro-
                     pagande de haine et les partis pris contre les Qatariens, et revenant à
                     museler les médias qatariens ainsi qu’à interdire les expressions sup-
                     posées de soutien au Qatar (qui incluent, respectivement, la « cam-
                     pagne visant à alimenter l’hostilité envers les Qatariens », la « loi
                     contre les expressions de sympathie » et le « blocage des médias
                     ­qatariens »). »
                   45. Le Qatar affirme que les mesures qu’il présente comme la « décision
                d’expulsion » et les « interdictions d’entrée », en tant qu’elles visent expres-
                sément les nationaux qatariens, font subir aux Qatariens une discrimina-
                tion sur la base de leur nationalité actuelle, et souligne que la définition de
                la « discrimination raciale » donnée au paragraphe 1 de l’article premier
                de la CIEDR inclut la discrimination fondée sur l’origine nationale.
                Or, selon lui, l’expression « origine nationale » comprend la notion de
                « nationalité ».
                   46. Le Qatar affirme aussi que les Emirats arabes unis ont directement
                pris pour cible des sociétés de médias qatariennes en bloquant, sur tout
                ou partie du territoire émirien, l’accès à leurs sites Internet et la diffusion
                de leurs émissions. Il soutient que les mesures prises à cet effet l’ont été
                pour des « motifs qui relèvent de la discrimination raciale » et que le
                champ d’application de la CIEDR s’étend à la discrimination raciale pra-
                tiquée contre les « institutions », lesquelles couvrent, selon lui, les sociétés.

                                                                                              21




6 Ord_1221.indb 39                                                                                  4/08/22 08:26

                                     application de la ciedr (arrêt)                          89

                   47. Le Qatar souligne également que la CIEDR s’applique à des
                mesures dont le propos n’est pas d’imposer des distinctions fondées sur
                l’un des motifs prohibés, mais qui ont, de fait, pour but ou pour effet
                d’opérer une discrimination raciale. Selon lui, les mesures imposées par
                les Emirats arabes unis, qu’elles soient ou non fondées expressément sur
                la nationalité qatarienne, ont pour but ou pour effet de détruire ou de
                compromettre les droits et les libertés de personnes d’origine nationale
                qatarienne, au sens de leur héritage et de leur culture — ce qui, selon le
                Qatar, donne lieu à une « discrimination indirecte ».
                   48. Sous le chef de discrimination indirecte, le Qatar argue que les
                mesures faisant subir aux Qatariens une discrimination sur la base de leur
                nationalité actuelle emportent également violation des obligations incom-
                bant aux Emirats arabes unis en vertu de la CIEDR pour un autre motif,
                indépendant, en ceci « qu’elles ont une incidence distincte injustifiable sur
                les personnes d’origine qatarienne, au sens de leur héritage et de leur
                culture ».
                   49. A l’appui de son allégation de discrimination indirecte, le deman-
                deur affirme en outre qu’un certain nombre de mesures imposées par les
                Emirats arabes unis tendent à encourager la propagande contre les Qata-
                riens ou à interdire les expressions supposées de soutien au Qatar. Il se
                réfère aux restrictions imposées à des sociétés de médias qatariennes ainsi
                qu’à une annonce faite le 6 juin 2017 par le procureur général des Emirats
                arabes unis, qui indiquait que les personnes « exprimant de la sympathie,
                un parti pris ou de l’amitié pour » l’Etat du Qatar ou « une désapproba-
                tion de[s] … mesures … prises [par les Emirats arabes unis] à [l’]égard [du
                Gou­vernement qatarien] » seraient réputées avoir commis une infraction
                passible d’une peine d’emprisonnement et d’une amende (voir le para-
                graphe 30 ci‑dessus). Selon lui, bien que cette déclaration désigne le « Gou­
                vernement qatarien », « l’on comprend aisément qu’elle vise le Qatar en tant
                qu’Etat et le Qatar tel qu’incarné par les Qatariens ». De plus, le Qatar
                avance que les Emirats arabes unis ont cherché à inciter à la discrimination
                contre les Qatariens ; il fait fond sur des déclarations, relayées par les médias
                sociaux ou traditionnels, de personnes qu’il présente comme des représen-
                tants de l’Etat émirien, auquel il attribue de ce fait ces propos.
                   50. Le Qatar souligne que les mesures prises par les Emirats arabes unis
                ne visent pas les Qatariens sur la seule base de leur nationalité actuelle et
                affirme avoir d’emblée expressément avancé, entre autres demandes, celle
                fondée sur une incidence distincte injustifiable. Il allègue que les mesures
                en question pénalisent les personnes d’origine qatarienne identifiées
                comme telles en tant qu’elles partagent les traditions et la culture natio-
                nales qatariennes, parlent avec l’accent qatarien ou encore portent l’habit
                qatarien. Il soutient encore que ces mesures opèrent une discrimination à
                l’égard de non‑ressortissants de l’Etat du Qatar sur le fondement de leur
                identification culturelle en tant que « Qatariens ».

                                                       *


                                                                                              22




6 Ord_1221.indb 41                                                                                  4/08/22 08:26

                                     application de la ciedr (arrêt)                        90

                   51. Les Emirats arabes unis affirment que le différend a pour objet la
                pratique alléguée d’une discrimination fondée sur la nationalité actuelle
                qatarienne, étant précisé que, selon eux, le terme « nationalité » est dis-
                tinct de l’expression « origine nationale ». Ils font valoir que les demandes
                liées aux mesures que le Qatar présente comme la « décision d’expulsion »
                et les « interdictions d’entrée » renvoient au traitement différencié qui
                aurait été réservé à des personnes sur la base de leur nationalité qata-
                rienne.
                   52. Les Emirats arabes unis maintiennent que le Qatar cherche à brouil-
                ler la distinction entre « nationalité » et « origine nationale » en utilisant
                ces termes de manière interchangeable et en faisant référence de manière
                équivoque aux « Qatariens » dans ses exposés écrits et oraux.
                   53. Les Emirats arabes unis reconnaissent avoir imposé des restrictions
                aux sites Internet de certaines sociétés de médias qatariennes, mais affir-
                ment l’avoir fait en raison de considérations liées au contenu de ces sites,
                et en conformité avec leur droit interne. Selon eux, les mesures visant les
                sociétés ne sont pas couvertes par la définition de la discrimination raciale
                énoncée dans la CIEDR et, dès lors, les demandes du Qatar relatives aux
                dispositions prises en vue de restreindre la capacité de diffusion de socié-
                tés de médias qatariennes sont exclues du champ d’application de la
                convention.
                   54. Les Emirats arabes unis plaident en outre que l’imposition de res-
                trictions à certains médias qatariens et les autres faits invoqués par le
                Qatar à l’appui de ses allégations d’incitation et d’atteinte à la liberté
                d’expression, même avérés, ne tendent nullement à accréditer la thèse
                d’une discrimination raciale. Selon eux, ces faits sont, bien plutôt, à
                apprécier eu égard à leur conviction que le Qatar promeut le terrorisme,
                l’extrémisme et l’ingérence. Les Emirats arabes unis relèvent que, s’agis-
                sant de l’allégation d’incitation, le demandeur lui‑même l’a formulée en
                termes d’« attaques menées à l’encontre du Qatar dans les médias » et de
                diffusion de fausses nouvelles dans lesquelles « le Qatar est accus[é] de
                soutien au terrorisme ». Ils notent de même que la déclaration de leur
                procureur général en date du 6 juin 2017 vise les personnes exprimant leur
                soutien à l’Etat du Qatar, et non les personnes d’origine nationale qata-
                rienne.
                   55. Les Emirats arabes unis admettent que la pratique d’une discrimi-
                nation déguisée contre les membres d’un groupe protégé entrerait dans
                les prévisions de la CIEDR. Ils soutiennent toutefois que, dans le cas
                d’espèce, l’objet du différend est limité à une allégation de discrimination
                directe fondée sur la nationalité actuelle, et qu’il ne s’étend pas à la « dis-
                crimination indirecte », que le Qatar n’a pas plaidée. Selon eux, le Qatar
                a introduit des arguments juridiques en rapport avec la « discrimination
                indirecte », conscient que sa demande relative à une discrimination
                directe fondée sur l’origine nationale ne résisterait pas à l’examen de la
                Cour.

                                                     * *
                                                                                            23




6 Ord_1221.indb 43                                                                                4/08/22 08:26

                                     application de la ciedr (arrêt)                         91

                   56. De la manière dont il définit l’objet du différend (voir le para-
                graphe 44 ci‑dessus), il appert que le Qatar avance trois chefs de discrimi-
                nation raciale. Le premier se rapporte à la « décision d’expulsion » et aux
                « interdictions d’entrée », qui visent expressément les nationaux qatariens,
                le second, aux restrictions imposées à des sociétés de médias qatariennes.
                En outre, le Qatar avance un troisième chef, affirmant que les mesures
                prises par les Emirats arabes unis, y compris celles sur lesquelles le Qatar
                fonde ses premier et deuxième chefs de discrimination, entraînent une
                « discrimination indirecte » fondée sur l’origine nationale qatarienne. Afin
                de déterminer l’objet du différend, la Cour examinera successivement ces
                trois demandes.
                   57. Ainsi qu’il a été noté plus haut (voir le paragraphe 45), le Qatar
                affirme que la « décision d’expulsion » et les « interdictions d’entrée », en
                tant qu’elles visent expressément les nationaux qatariens, font subir aux
                Qatariens une discrimination sur la base de leur nationalité actuelle. Les
                Emirats arabes unis reconnaissent que ces mesures établissent une distinc-
                tion entre les Qatariens et les non‑Qatariens sur le fondement de leur
                nationalité actuelle, mais contestent qu’elles emportent violation des obli-
                gations qu’ils tiennent de la CIEDR. La qualification par les Parties du
                fondement de la pratique dénoncée cadre avec le libellé des mesures
                elles‑mêmes, qui fait référence, notamment, aux « Qatariens [ayant la]
                qualité de résident ou de visiteur », aux « nationaux qatariens », aux
                « Qatariens », aux « ressortissants qatariens » et aux « voyageurs déten-
                teurs d’un passeport qatarien ».
                   58. S’agissant de la première demande du Qatar, compte tenu de la
                manière dont ce dernier qualifie les mesures en cause et des faits qu’il
                invoque en ce qui concerne la demande selon laquelle les mesures qu’il
                présente comme la « décision d’expulsion » et les « interdictions d’entrée »
                font subir aux Qatariens une discrimination sur la base de leur nationalité
                actuelle, en violation des obligations incombant aux Emirats arabes unis
                en vertu de la CIEDR, et compte tenu aussi de la manière dont le défen-
                deur qualifie ces mesures, la Cour considère que les Parties ont, sur cette
                demande, des vues opposées.
                   59. S’agissant de la deuxième demande du Qatar, la Cour a déjà noté
                que les Emirats arabes unis ne démentaient pas avoir imposé des mesures
                tendant à restreindre la diffusion, à la radio, à la télévision et sur Internet,
                des émissions de certaines sociétés de médias qatariennes. Les Parties
                divergent toutefois sur la question de savoir si celles‑ci étaient directement
                visées par lesdites mesures dans le sens d’une discrimination raciale, en
                violation des obligations incombant aux Emirats arabes unis en vertu de
                la CIEDR.
                   60. Dans sa troisième demande, ainsi qu’il a été noté plus haut, le Qatar
                soutient que l’objet du différend englobe son affirmation selon laquelle,
                indépendamment du fait qu’il ait plaidé la discrimination raciale fondée
                sur la nationalité actuelle, la « décision d’expulsion » et les « interdictions
                ­d’entrée » entraînent en tout état de cause une « discrimination indirecte »

                                                                                             24




6 Ord_1221.indb 45                                                                                 4/08/22 08:26

                                     application de la ciedr (arrêt)                        92

                contre les personnes d’origine nationale qatarienne. Pour les Emirats
                arabes unis, en revanche, la demande relative à la « discrimination
                ­indirecte » ne relève pas de la cause plaidée par le Qatar dans sa requête.
                    61. La Cour fait observer que l’objet d’un différend n’est pas limité par
                 les termes expressément utilisés par l’Etat demandeur dans sa requête. En
                 vertu de son Règlement, l’Etat demandeur jouit d’une certaine latitude
                 pour développer les allégations qu’il a formulées dans sa requête, pour
                 autant que « le différend [qu’il a ainsi] porté devant la Cour ne se trouve
                 pas transformé en un autre différend dont le caractère ne serait pas le
                 même » (Frontière terrestre et maritime entre le Cameroun et le Nigéria
                 (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
                 p. 318‑319, par. 98 et 99).
                    62. Le Qatar, dans sa requête, n’a pas expressément soutenu que les
                 « interdictions d’entrée » et la « décision d’expulsion » seraient à l’origine
                 d’une « discrimination indirecte » à l’encontre des Qatariens sur le fonde-
                 ment d’un élément autre que la nationalité. Il a depuis expliqué avoir
                 développé cet argument dans son mémoire en réponse aux moyens for-
                 mulés par les Emirats arabes unis au stade des mesures conservatoires.
                 Par ailleurs, dans sa demande en indication de mesures conservatoires,
                 déposée le même jour que la requête, le Qatar avait prié la Cour de pres-
                 crire aux Emirats arabes unis de cesser « de commettre tout acte pouvant
                 entraîner, directement ou indirectement, une forme quelconque de discri-
                 mination raciale à l’égard de Qatariens ou d’entités du Qatar ».
                    63. La Cour considère que son Règlement n’interdit pas au Qatar d’af-
                 finer l’argumentation juridique présentée dans sa requête ou d’avancer de
                 nouveaux arguments en réponse à celle avancée par les Emirats arabes
                 unis, avec pour effet d’expliciter l’argument selon lequel les mesures qu’il
                 présente comme les « interdictions d’entrée » et la « décision d’expulsion »
                 sont à l’origine d’une « discrimination indirecte » à l’encontre des per-
                 sonnes d’origine nationale qatarienne, en violation des obligations incom-
                 bant aux Emirats arabes unis en vertu de la CIEDR.
                    64. La Cour en vient aux autres allégations de « discrimination indi-
                 recte » dont auraient, selon le Qatar, été victimes les personnes d’origine
                 nationale qatarienne. Le Qatar formule ces allégations en se référant aux
                 restrictions imposées à des sociétés de médias qatariennes, et à d’autres
                 mesures dont il prétend qu’elles seraient constitutives d’atteintes à la
                 liberté d’expression ou reviendraient à inciter à l’hostilité envers les Qata-
                 riens et à incriminer les expressions supposées de soutien à son égard ou
                 de critiques des dispositions émiriennes le visant, ou encore à des déclara-
                 tions des Emirats arabes unis ou de responsables émiriens reprenant ou
                 cautionnant un discours et une propagande hostiles aux Qatariens.
                    65. La Cour relève que le Qatar a fait spécifiquement référence, dans sa
                 requête, à la déclaration du procureur général des Emirats arabes unis en
                 date du 6 juin 2017, aux restrictions imposées à des sociétés de médias
                 qatariennes, à la campagne de « diffamation … dans les médias » et à ce
                 qu’il présente comme des déclarations de responsables émiriens tendant à
                 alimenter l’hostilité envers les Qatariens.

                                                                                            25




6 Ord_1221.indb 47                                                                                4/08/22 08:26

                                      application de la ciedr (arrêt)                          93

                    66. Les Parties traitent de ces affirmations dans leurs exposés écrits et
                oraux. Si le Qatar reconnaît que la déclaration du procureur général
                des Emirats arabes unis fait état de sanctions pénales encourues en cas
                de soutien au Gouvernement du Qatar, et non aux Qatariens, il plaide
                que le fait de s’exposer à pareilles sanctions a un effet dissuasif pour les
                Qatariens, quand il ne risque pas de les éloigner de leurs amis et de
                leurs proches émiriens. Il produit à cet égard plusieurs témoignages
                destinés à étayer son propos. Pour accréditer la thèse selon laquelle les
                Emirats arabes unis ont alimenté l’hostilité envers les Qatariens, le
                Qatar joint à son mémoire un certain nombre de messages, critiques à
                son endroit, publiés sur les réseaux sociaux et émanant de personnes
                qu’il présente comme des responsables émiriens. Le Qatar prétend que
                ces déclarations s’inscrivaient dans une campagne médiatique de plus
                grande envergure à son encontre. Il affirme que les critiques dont il a
                fait l’objet dans ce cadre ont offert un terreau propice à l’expression de
                messages haineux contre les personnes d’origine nationale qatarienne.
                Il soutient également que les restrictions imposées à des sociétés de
                médias qatariennes ont porté atteinte à la liberté de mettre en avant les
                idées et la culture qatariennes dans un sens plus large, et ont contribué
                au climat de peur dont les personnes d’origine nationale qatarienne
                auraient souffert en conséquence d’autres mesures prises par les Emi-
                rats arabes unis.
                    67. Les Emirats arabes unis ne contestent pas que leur procureur géné-
                ral ait fait la déclaration dont il est tiré grief. Ils reconnaissent que celui‑ci
                a formulé « des commentaires hostiles visant l’Etat du Qatar et son
                ­comportement » et que « d’autres, sur leur territoire, [o]nt pu faire des
                 commentaires analogues, hostiles à l’Etat qatarien ». Ils n’admettent
                 pas en revanche que pareils commentaires à propos d’un Etat puissent
                 donner lieu à une allégation de discrimination raciale au titre de la
                 CIEDR. Les Emirats arabes unis rejettent par ailleurs les allégations
                 du Qatar concernant certains cas où des individus prétendent avoir été
                 arrêtés, soumis à des mauvais traitements ou autrement pénalisés sur le
                 territoire émirien pour avoir exprimé leur sympathie à l’égard du Qatar,
                 et ajoutent que, en tout état de cause, les intéressés ne sont pas de
                 nationalité qatarienne ni n’ont été présentés comme étant d’origine
                 ­
                 nationale qatarienne. Les Emirats arabes unis soutiennent également
                 ­
                 q­ue, en ­invoquant les restrictions imposées aux sociétés de médias qata-
                 riennes à l’appui de son chef de « discrimination indirecte », le Qatar a
                présenté un nouvel argument qui ne relève pas de la cause plaidée dans sa
                re­quête.
                    68. Dans sa requête, le Qatar soutient que les restrictions imposées aux
                sociétés de médias qatariennes violent la liberté d’expression des Qata-
                 riens (voir les paragraphes 64-65 c­ i-­dessus). Ainsi que la Cour l’a indiqué
                 précédemment (voir le paragraphe 63 c­ i-­dessus), le Règlement n’interdit
                 pas au Qatar d’affiner l’argumentation juridique présentée dans sa requête
                 ou d’avancer de nouveaux arguments.


                                                                                               26




6 Ord_1221.indb 49                                                                                   4/08/22 08:26

                                     application de la ciedr (arrêt)                          94

                   69. Compte tenu de la requête et des exposés écrits et oraux des Parties,
                ainsi que des faits avancés par le Qatar, la Cour estime que les Parties
                s’opposent sur la question de savoir si, comme l’allègue le Qatar, les Emi-
                rats arabes unis se sont livrés à une « discrimination indirecte » contre les
                personnes d’origine nationale qatarienne, en violation des obligations leur
                incombant en vertu de la CIEDR.
                   70. Au vu de l’analyse qui précède, la Cour conclut que les Parties sont
                en désaccord au sujet des trois demandes du Qatar imputant aux Emirats
                arabes unis un manquement aux obligations leur incombant en vertu de
                la CIEDR, en ceci que : premièrement, les mesures que le Qatar présente
                comme la « décision d’expulsion » et les « interdictions d’entrée », en tant
                qu’elles visent expressément les nationaux qatariens, font subir aux Qata-
                riens une discrimination sur la base de leur nationalité actuelle ; deuxiè-
                mement, les Emirats arabes unis ont imposé à certaines sociétés de médias
                qatariennes des mesures constitutives de discrimination raciale ; et, troi-
                sièmement, les Emirats arabes unis ont fait subir aux personnes d’origine
                nationale qatarienne une « discrimination indirecte » par l’effet desdites
                mesures, ainsi que d’autres mentionnées au paragraphe 64. Les désac-
                cords entre les Parties au sujet de ces chefs de demande constituent l’objet
                du différend.


                                  III. Première exception préliminaire :
                                      compétence ratione materiae

                   71. La Cour recherchera à présent si elle a compétence ratione materiae
                pour connaître du différend en vertu de l’article 22 de la CIEDR.
                   72. Aux fins de déterminer si le différend est de ceux touchant l’inter-
                prétation ou l’application de la CIEDR, au titre de son article 22, la Cour
                examinera si les demandes susvisées entrent dans le champ d’application
                de la convention (Application de la convention internationale pour la répres-
                sion du financement du terrorisme et de la convention internationale sur l’éli-
                mination de toutes les formes de discrimination raciale (Ukraine c. Fédération
                de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (II), p. 595,
                par. 94‑95). Elle les analysera tour à tour selon l’ordre indiqué plus haut
                (voir le paragraphe 70 ci‑dessus).
                   73. La Cour observe, à propos de la première demande du Qatar, que
                les Parties divergent sur la question de savoir si l’expression « origine
                nationale » figurant au paragraphe 1 de l’article premier de la conven­
                tion englobe la nationalité actuelle. Concernant la deuxième demande
                du Qatar, les Parties divergent sur la question de savoir si le champ
                ­d’application de la convention s’étend aux sociétés de médias qatariennes.
                 Enfin, s’agissant de la troisième demande, les Parties divergent sur la
                 question de savoir si les mesures dont le Qatar tire grief entraînent, à l’égard
                 des Qatariens, une « discrimination indirecte » sur la base de leur origine
                 nationale. La Cour se penchera sur chacune de ces questions en vue de
                 déterminer si elle a compétence ratione materiae en la présente espèce.

                                                                                              27




6 Ord_1221.indb 51                                                                                  4/08/22 08:26

                                      application de la ciedr (arrêt)                          95

                        A. La question de savoir si l’expression « origine nationale »
                                      englobe la nationalité actuelle
                   74. Le Qatar considère que l’expression « origine nationale », dans la
                définition de la discrimination raciale figurant au paragraphe 1 de l’article
                premier de la convention, englobe la nationalité actuelle, et que les
                mesures dont il tire grief entrent ainsi dans les prévisions de la CIEDR.
                Les Emirats arabes unis font valoir que l’expression « origine nationale »
                n’inclut pas la nationalité actuelle et que la convention n’interdit pas la
                différenciation fondée sur la nationalité actuelle des ressortissants qata-
                riens, dont se plaint le Qatar en la présente espèce. Ainsi, les Parties ont
                des vues opposées quant au sens et à la portée de l’expression « origine
                nationale » figurant au paragraphe 1 de l’article premier de la convention,
                qui se lit comme suit :
                        « Dans la présente Convention, l’expression « discrimination
                     raciale » vise toute distinction, exclusion, restriction ou préférence
                     fondée sur la race, la couleur, l’ascendance ou l’origine nationale ou
                     ethnique, qui a pour but ou pour effet de détruire ou de compro-
                     mettre la reconnaissance, la jouissance ou l’exercice, dans des condi-
                     tions d’égalité, des droits de l’homme et des libertés fondamentales
                     dans les domaines politique, économique, social et culturel ou dans
                     tout autre domaine de la vie publique. »

                                                       * *

                   75. Aux fins de déterminer si elle a compétence ratione materiae en l’es-
                pèce, la Cour interprétera la CIEDR et, en particulier, l’expression « ori-
                gine nationale » figurant au paragraphe 1 de son article premier. Elle
                appliquera, pour ce faire, les règles d’interprétation des traités, telles
                qu’elles sont consacrées aux articles 31 et 32 de la convention de Vienne
                sur le droit des traités (ci‑après la « convention de Vienne »). Bien que
                cette convention ne soit pas en vigueur entre les Parties et qu’en tout état
                de cause elle ne couvre pas les traités conclus avant son entrée en vigueur,
                tels que la CIEDR, il est constant que les articles 31 et 32 de cet instru-
                ment reflètent des règles de droit international coutumier (Application de
                la convention internationale pour la répression du financement du terrorisme
                et de la convention internationale sur l’élimination de toutes les formes de
                discrimination raciale (Ukraine c. Fédération de Russie), exceptions préli-
                minaires, arrêt, C.I.J. Recueil 2019 (II), p. 598, par. 106 ; Immunités et
                procédures pénales (Guinée équatoriale c. France), exceptions prélimi-
                naires, arrêt, C.I.J. Recueil 2018 (I), p. 320‑321, par. 91 ; Question de la déli­
                mitation du plateau continental entre le Nicaragua et la Colombie au‑delà de
                200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie),
                ­exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 116, par. 33).
                   76. La Cour procédera à l’interprétation de l’expression « origine natio-
                 nale » par référence, en premier lieu, aux éléments contenus à l’article 31

                                                                                               28




6 Ord_1221.indb 53                                                                                   4/08/22 08:26

                                     application de la ciedr (arrêt)                         96

                de la convention de Vienne, qui pose la règle générale en matière d’inter-
                prétation des traités. Ce n’est que dans un second temps que la Cour se
                penchera sur les moyens complémentaires d’interprétation prévus à l’ar-
                ticle 32, pour confirmer le sens ainsi établi, éliminer une ambiguïté,
                un point obscur ou éviter un résultat manifestement absurde ou déraison-
                nable (Immunités et procédures pénales (Guinée équatoriale c. France),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I), p. 321, par. 91 ;
                Application de la convention pour la prévention et la répression du crime
                de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J.
                Recueil 2007 (I), p. 109‑110, par. 160).
                   77. La Cour examinera également la pratique du Comité de la CIEDR
                et celle des cours régionales des droits de l’homme. Dans leurs exposés, les
                Parties ont exprimé des opinions différentes quant auxdites pratiques
                pour ce qui est de l’interprétation de l’expression « origine nationale »
                figurant au paragraphe 1 de l’article premier de la convention. La Cour
                rappelle que, dans sa jurisprudence, elle a pris en compte la pratique des
                comités établis en vertu de conventions relatives aux droits de l’homme,
                ainsi que la pratique des cours régionales des droits de l’homme, dans la
                mesure où celle‑ci était pertinente aux fins de l’interprétation (Ahmadou
                Sadio Diallo (République de Guinée c. République démocratique du Congo),
                indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 331, par. 13 ; p. 334‑335,
                par. 24 ; p. 337, par. 33, et p. 339‑340, par. 40 ; Questions concernant l’obli-
                gation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
                C.I.J. Recueil 2012 (II), p. 457‑458, par. 101 ; Ahmadou Sadio Diallo
                (République de Guinée c. République démocratique du Congo), fond, arrêt,
                C.I.J. Recueil 2010 (II), p. 663‑664, par. 66 ; Conséquences juridiques de
                l’édification d’un mur dans le territoire palestinien occupé, avis consultatif,
                C.I.J. Recueil 2004 (I), p. 179, par. 109, et p. 192‑193, par. 136).

                1. L’expression « origine nationale » selon son sens ordinaire, lue dans son
                   contexte et à la lumière de l’objet et du but de la CIEDR
                   78. La Cour rappelle que, selon le paragraphe 1 de l’article 31 de la
                convention de Vienne, « [u]n traité doit être interprété de bonne foi sui-
                vant le sens ordinaire à attribuer aux termes du traité dans leur contexte et
                à la lumière de son objet et de son but ». L’interprétation faite par la Cour
                doit prendre en compte l’ensemble de ces éléments considérés comme
                un tout (Délimitation maritime dans l’océan Indien (Somalie c. Kenya),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2017, p. 29, par. 64).

                                                      * *
                  79. Selon les Emirats arabes unis, le sens ordinaire de l’expression « ori-
                gine nationale » n’englobe pas la nationalité actuelle, cette dernière ren-
                voyant au lien de rattachement juridique à un Etat au sens de citoyenneté,
                alors que l’origine nationale désigne « le lien avec une nation et non pas
                avec un Etat ». Pour le défendeur, les cinq textes de la convention faisant

                                                                                             29




6 Ord_1221.indb 55                                                                                 4/08/22 08:26

                                     application de la ciedr (arrêt)                         97

                foi confirment que les rédacteurs ont établi une distinction entre l’expres-
                sion « origine nationale », employée au paragraphe 1 de l’article premier
                et à l’article 5, et le terme « nationalité », figurant au paragraphe 3 de l’ar-
                ticle premier de la convention. Selon lui, la définition de la discrimination
                raciale figurant dans la convention ne vise que des caractéristiques inhé-
                rentes à la personne et immuables, à savoir la race, la couleur, l’ascendance
                ou l’origine nationale ou ethnique. La nationalité, en revanche, est un lien
                juridique susceptible de changer au fil du temps. Enfin, le défendeur consi-
                dère que l’intitulé et le préambule de la convention confirment que celle‑ci
                n’interdit pas la différenciation fondée sur la nationalité actuelle de l’indi-
                vidu, puisqu’elle concerne la discrimination raciale. Selon lui, le préambule
                réaffirme l’objectif général consistant à mettre fin à la discrimination raciale
                sans mentionner la discrimination fondée sur la nationalité actuelle. Le
                défendeur soutient, en conséquence, que l’expression « origine nationale »,
                telle qu’employée au paragraphe 1 de l’article premier de la CIEDR,
                désigne « l’appartenance immuable de l’individu à une nation déterminée »
                et qu’elle n’inclut pas la nationalité au sens de citoyenneté.
                   80. Pour le Qatar, la discrimination fondée sur la nationalité actuelle
                d’une personne relève de l’interdiction de la discrimination raciale prévue
                au paragraphe 1 de l’article premier de la convention. Selon le deman-
                deur, l’expression « origine nationale » comprend l’appartenance d’une
                personne à une nation, à la naissance, ou au pays dont elle est originaire,
                ainsi que sa nationalité ou son affiliation nationale actuelle. Il avance que
                cette expression, telle qu’elle est reproduite dans les différentes langues de
                la convention, ne vise pas seulement les caractéristiques immuables de la
                personne. Le Qatar ajoute que les paragraphes 2 et 3 de l’article premier,
                qui excluent du champ d’application de la convention toute différencia-
                tion selon qu’il s’agit de ressortissants ou de non‑ressortissants, tout en
                interdisant la discrimination à l’égard d’une nationalité particulière,
                seraient dépourvus de tout effet utile si la nationalité actuelle n’était pas
                couverte par l’expression « origine nationale ». En se fondant sur le pré-
                ambule, le demandeur fait valoir que les rédacteurs entendaient que la
                convention ne reste pas immuable, mais constitue un réseau étendu de
                protections qui s’appliquerait à la discrimination raciale quelle que soit sa
                forme, dans différents pays, contextes et époques. Selon le demandeur, le
                fait d’exclure la nationalité actuelle de la définition de la discrimination
                raciale permettrait aux Etats de mettre en place n’importe quelle politique
                discriminatoire visant des personnes ou des groupes sur la base des élé-
                ments expressément mentionnés au paragraphe 1 de l’article premier de la
                convention. Il suffirait, selon lui, que l’adoption de ces politiques soit jus-
                tifiée officiellement par référence non aux caractéristiques en question
                mais à la seule nationalité actuelle. En conséquence, le demandeur conclut
                que le fait d’exclure la discrimination fondée sur la nationalité du champ
                d’application de la convention conduirait à des résultats absurdes et tota-
                lement contraires au but de celle‑ci.

                                                      * *
                                                                                             30




6 Ord_1221.indb 57                                                                                 4/08/22 08:26

                                     application de la ciedr (arrêt)                        98

                    81. Ainsi que la Cour l’a rappelé à maintes reprises, « l’interprétation
                doit être fondée avant tout sur le texte du traité lui‑même » (Différend
                territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994,
                p. 22, par. 41). La Cour observe que la définition de la discrimination
                raciale figurant dans la convention inclut l’« origine nationale ou
                ­ethnique ». Ces références à l’« origine » désignent, respectivement, le rat-
                 tachement de la personne à un groupe national ou ethnique à sa nais-
                 sance, alors que la nationalité est un attribut juridique qui relève du
                 pouvoir discrétionnaire de l’Etat et qui peut changer au cours de l’exis-
                 tence de la personne (Nottebohm (Liechtenstein c. Guatemala), deuxième
                 phase, arrêt, C.I.J. Recueil 1955, p. 20 et 23). La Cour relève que les autres
                 éléments de la définition de la discrimination raciale, telle qu’énoncée au
                 paragraphe 1 de l’article premier de la convention, à savoir la race, la
                couleur et l’ascendance, sont également des caractéristiques inhérentes à
                la personne à la naissance.
                    82. La Cour examinera ensuite le contexte dans lequel l’expression
                « origine nationale » est employée dans la convention, notamment les
                paragraphes 2 et 3 de l’article premier qui prévoient ceci :
                        « 2. La présente Convention ne s’applique pas aux distinctions,
                     exclusions, restrictions ou préférences établies par un Etat partie
                     à la Convention selon qu’il s’agit de ses ressortissants ou de non‑
                     ressortissants.
                        3. Aucune disposition de la présente Convention ne peut être inter-
                     prétée comme affectant de quelque manière que ce soit les disposi-
                     tions législatives des Etats parties à la Convention concernant la
                     nationalité, la citoyenneté ou la naturalisation, à condition que ces
                     dispositions ne soient pas discriminatoires à l’égard d’une nationalité
                     particulière. »
                   83. La Cour considère que ces dispositions viennent conforter l’inter-
                prétation selon laquelle le sens ordinaire de l’expression « origine natio-
                nale » n’englobe pas la nationalité actuelle. En effet, tandis que, selon le
                paragraphe 3, la convention n’affecte d’aucune façon les législations
                concernant la nationalité, la citoyenneté ou la naturalisation, à condition
                que ces législations ne soient pas discriminatoires à l’égard d’une nationa-
                lité particulière, le paragraphe 2 soustrait au champ d’application de la
                convention toutes « distinctions, exclusions, restrictions ou préférences »
                établies entre ressortissants et non‑ressortissants. Selon la Cour, pareille
                exclusion expresse du champ de la CIEDR des différences de traitement
                entre ressortissants et non‑ressortissants indique que la convention n’em-
                pêche pas les Etats parties d’adopter des mesures qui restreignent les
                droits des non‑ressortissants d’entrer sur leur territoire et d’y résider, au
                motif de leur nationalité actuelle, droits qui sont en cause dans la présente
                affaire.
                   84. La Cour en vient maintenant à l’objet et au but de la convention.
                Elle s’est souvent référée au préambule d’une convention pour en déter-
                miner l’objet et le but (Certains actifs iraniens (République islamique

                                                                                            31




6 Ord_1221.indb 59                                                                                4/08/22 08:26

                                     application de la ciedr (arrêt)                         99

                d’Iran c. Etats‑Unis d’Amérique), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (I), p. 28, par. 57, et p. 38, par. 91 ; Chasse à la baleine
                dans l’Antarctique (Australie c. Japon ; Nouvelle‑Zélande (intervenant)),
                arrêt, C.I.J. Recueil 2014, p. 251, par. 56 ; Questions concernant l’obliga-
                tion de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J.
                Recueil 2012 (II), p. 449, par. 68).
                   85. Dans son préambule, la CIEDR rappelle que
                     « les Nations Unies ont condamné le colonialisme et toutes les pra-
                     tiques de ségrégation et de discrimination dont il s’accompagne, sous
                     quelque forme et en quelque endroit qu’ils existent, et que la Décla-
                     ration sur l’octroi de l’indépendance aux pays et aux peuples colo-
                     niaux, du 14 décembre 1960 [résolution 1514 (XV) de l’Assemblée
                     générale], a affirmé et solennellement proclamé la nécessité d’y mettre
                     rapidement et inconditionnellement fin ».
                   86. La Cour relève que la CIEDR a été élaborée alors que se dévelop-
                pait le mouvement des années 1960 en faveur de la décolonisation, dont
                la résolution 1514 (XV) du 14 décembre 1960 a constitué un moment
                décisif (Effets juridiques de la séparation de l’archipel des Chagos de Mau-
                rice en 1965, avis consultatif, C.I.J. Recueil 2019 (I), p. 132, par. 150). En
                effet, en mettant l’accent sur le fait que « toute doctrine de supériorité
                fondée sur la différenciation entre les races est scientifiquement fausse,
                moralement condamnable et socialement injuste et dangereuse et que rien
                ne saurait justifier, où que ce soit, la discrimination raciale, ni en théorie
                ni en pratique », le préambule de la convention a clairement formulé l’ob-
                jet et le but de celle‑ci, qui consiste à mettre un terme à toutes les pra-
                tiques qui cherchent à instaurer des hiérarchies entre des groupes sociaux,
                définis par des caractéristiques qui leur sont inhérentes, ou à imposer un
                système de discrimination ou de ségrégation raciales. La convention se
                fixe ainsi pour objectif l’élimination de toutes les formes et de toutes les
                manifestations de discrimination raciale visant les personnes humaines en
                raison de leurs caractéristiques, réelles ou supposées, à l’origine, soit à la
                naissance.
                   87. C’est ainsi que la CIEDR, dont la vocation universelle est attestée
                par le fait que 182 Etats y sont parties, condamne toute tentative de légi-
                timer la discrimination raciale par l’invocation de la supériorité d’un
                groupe social par rapport à un autre. Dès lors, elle n’était manifestement
                pas destinée à régir tous les cas de différenciation entre les personnes en
                fonction de leur nationalité. Les différenciations fondées sur la nationalité
                sont fréquentes et inscrites dans la législation de la plupart des Etats
                ­parties.
                   88. Par conséquent, l’expression « origine nationale » figurant au para-
                 graphe 1 de l’article premier de la CIEDR, selon son sens ordinaire, lue
                 dans son contexte et à la lumière de l’objet et du but de la convention,
                 n’englobe pas la nationalité actuelle.



                                                                                             32




6 Ord_1221.indb 61                                                                                 4/08/22 08:26

                                     application de la ciedr (arrêt)                        100

                2. L’expression « origine nationale » à la lumière des travaux préparatoires
                   comme moyen complémentaire d’interprétation
                   89. Au vu de la conclusion qui précède, il n’est pas nécessaire pour la
                Cour de recourir à des moyens complémentaires d’interprétation. Cela
                étant, la Cour constate que les deux Parties ont procédé à une analyse
                détaillée des travaux préparatoires de la CIEDR pour conforter leurs
                thèses respectives quant au sens et à la portée de l’expression « origine
                nationale » figurant au paragraphe 1 de l’article premier de la convention.
                Compte tenu de ce fait et de la pratique de la Cour consistant, lorsqu’elle
                l’estime approprié, à confirmer son interprétation des textes pertinents
                par référence aux travaux préparatoires (voir, par exemple, Application de
                la convention internationale sur l’élimination de toutes les formes de discri-
                mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
                naires, arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 142, et p. 129‑130,
                par. 147), la Cour examinera les travaux préparatoires de la CIEDR en la
                présente espèce.

                                                      * *
                   90. Selon les Emirats arabes unis, les différents projets relatifs à la défi-
                nition de la discrimination raciale examinés par les négociateurs de la
                convention ne visaient pas la nationalité au sens politico-­juridique du
                terme. Le défendeur rappelle que l’amendement proposé conjointement
                par les Etats‑Unis d’Amérique et la France dans le cadre des travaux de
                la Troisième Commission de l’Assemblée générale des Nations Unies
                (ci‑après la « Troisième Commission »), selon lequel « l’expression « ori-
                gine nationale » ne désigne ni la « nationalité » ni la « citoyenneté » », a été
                retiré en faveur d’un amendement qui allait être adopté comme texte final
                de l’article premier. Le défendeur ajoute que ce retrait était justifié par
                l’introduction, dans le texte de l’article premier, des paragraphes 2 et 3, ce
                qui, pour les deux pays, était « tout à fait acceptable ».
                   91. Le Qatar, de son côté, affirme que les rédacteurs de la convention
                visaient une définition large et exhaustive de la discrimination raciale, qui
                ne laisserait aucun groupe vulnérable sans protection, et n’entendaient
                pas exclure la discrimination fondée sur la nationalité de son champ d’ap-
                plication. Selon le demandeur, les propositions d’amendement à la défini-
                tion de la discrimination raciale, qui tendaient à exclure la nationalité de
                la portée de l’expression « origine nationale », n’ont pas été retenues, ce
                qui confirme que cette expression englobe la nationalité actuelle. En ce
                qui concerne l’amendement conjoint des Etats‑Unis d’Amérique et de la
                France, qui a été retiré en faveur du libellé actuel de l’article premier, le
                Qatar considère que cet amendement avait de toute façon une portée limi-
                tée puisqu’il entendait empêcher les non‑ressortissants de se prévaloir de
                certains droits réservés aux ressortissants et ne visait aucunement à
                exclure la différenciation fondée sur la nationalité actuelle du champ
                d’application de la convention. Ainsi, pour le Qatar, les travaux prépara-

                                                                                             33




6 Ord_1221.indb 63                                                                                 4/08/22 08:26

                                    application de la ciedr (arrêt)                      101

                toires confirment que le champ d’application de la convention s’étend à la
                discrimination fondée sur la nationalité actuelle, en particulier, comme
                c’est le cas en l’espèce, lorsqu’un Etat cible un groupe entier de non‑­
                ressortissants en lui infligeant un traitement discriminatoire.

                                                    * *
                   92. La Cour rappelle que la convention a été élaborée en trois étapes,
                d’abord dans le cadre des travaux de la Sous‑Commission de la lutte contre
                les mesures discriminatoires et de la protection des minorités (ci‑après la
                « Sous‑Commission »), ensuite au sein de la Commission des droits de l’homme
                (ci‑après la « Commission »), et enfin au sein de la Troisième Commission.
                   93. Selon la Cour, la définition de la discrimination raciale contenue
                dans les différents projets démontre que les rédacteurs avaient bien à l’es-
                prit les différences entre l’origine nationale et la nationalité. Les membres
                de la Sous‑Commission ont longuement débattu de la question de savoir
                si la définition devait se référer seulement à l’origine nationale ou si elle
                devait également inclure la nationalité. Si certains membres se sont expri-
                més en faveur de l’inclusion du terme « nationalité » dans le projet initial
                de définition de la discrimination raciale, ce n’était que pour le cas spéci-
                fique des Etats composés de nationalités différentes. En effet, plusieurs
                membres de la Sous‑Commission étaient d’avis que la convention ne
                devait pas viser l’élimination de toute différenciation fondée sur la natio-
                nalité au sens politico‑juridique puisque, dans tous les pays, une distinc-
                tion était établie entre les nationaux et les étrangers. Dès lors, le projet
                présenté par la Sous‑Commission à la Commission ne visait pas la natio-
                nalité actuelle en tant que fondement de la discrimination raciale :
                         « Dans la présente Convention, l’expression « discrimination
                     raciale » vise toute distinction, exclusion, restriction ou préférence
                     fondée sur la race, la couleur, l’origine nationale ou ethnique (et dans
                     le cas des Etats composés de nationalités différentes la discrimination
                     fondée sur cette différence), qui a pour but ou pour effet de détruire
                     ou d’altérer la reconnaissance, la jouissance ou l’exercice, dans des
                     conditions d’égalité, des droits de l’homme et des libertés fondamen-
                     tales dans les domaines politique, économique, social et culturel ou
                     dans tout autre domaine de la vie publique, énoncés notamment
                     dans la Déclaration universelle des droits de l’homme. » (« Projet de
                     convention internationale sur l’élimination de toutes les formes
                     de discrimination raciale », en annexe au Rapport de la Sous‑­
                     Commission de la lutte contre les mesures discriminatoires et de la
                     ­protection des minorités à la Commission des droits de l’homme sur les
                      travaux de sa seizième session, 13‑31 janvier 1964, Nations Unies,
                      doc. E/CN.4/873, E/CN.4/Sub.2/241, 14 février 1964, p. 49.)
                  94. La Cour constate que la question de la portée de l’expression « ori-
                gine nationale » s’est posée à nouveau dans le cadre des travaux de la

                                                                                          34




6 Ord_1221.indb 65                                                                              4/08/22 08:26

                                     application de la ciedr (arrêt)                       102

                Commission. Selon elle, il ressort clairement des débats tenus au sein de
                celle‑ci que l’expression « origine nationale » se réfère non pas à la natio-
                nalité mais au pays d’origine (Nations Unies, Commission des droits de
                l’homme, Rapport sur la vingtième session, 17 février‑18 mars 1964,
                doc. E/3878, E/CN.4/874, p. 23, par. 85). C’est ainsi que le projet de
                convention présenté par la Commission à la Troisième Commission
                contenait la définition suivante de la discrimination raciale, qui visait à
                exclure la nationalité de la portée de l’expression « origine nationale » :
                        « Dans la présente Convention, l’expression « discrimination
                     raciale » vise toute distinction, exclusion, restriction ou préférence
                     fondée sur la race, la couleur ou l’origine [nationale] ethnique, qui a
                     pour but ou pour effet de détruire ou d’altérer la reconnaissance, la
                     jouissance ou l’exercice, dans des conditions d’égalité, des droits de
                     l’homme et des libertés fondamentales dans les domaines politique,
                     économique, social et culturel ou dans tout autre domaine de la
                     vie publique. [Dans ce paragraphe, l’expression « origine nationale »
                     ne désigne pas le statut conféré à une personne par sa qualité de
                     citoyen d’un Etat donné.] » (Ibid., p. 107 ; voir aussi Nations Unies,
                     Commission des droits de l’homme, vingtième session, compte rendu
                     analytique de la 810e séance, tenue le 13 mars 1964, doc. E/CN.4/
                     SR.810, 15 mai 1964, p. 5.)
                    95. Il ressort des débats au sein de la Troisième Commission que, s’il a
                été décidé finalement de conserver l’expression « origine nationale » dans
                le texte de la convention, ce n’est que dans la mesure où elle vise des
                ­personnes d’origine étrangère qui font l’objet, dans leur pays de rési­
                 dence, d’une discrimination en raison de cette origine. Plusieurs déléga-
                 tions ont souligné que l’origine nationale se distinguait de la nationalité
                 actuelle.
                    96. Selon la Cour, le fait que l’amendement des Etats‑Unis d’Amérique
                 et de la France n’ait pas été retenu (voir le paragraphe 90 c­ i-­dessus) ne
                 saurait conforter la thèse plaidée par le demandeur, selon laquelle
                 l’expression « origine nationale » englobe la nationalité actuelle (voir
                 ­
                 Nations Unies, Compte rendu de l’Assemblée générale, vingtième session,
                 Troisième Commission, « Projet de convention internationale sur l’élimi-
                 nation de toutes les formes de discrimination raciale », doc. A/6181,
                 18 décembre 1965, p. 12‑14, par. 30‑37). En effet, si cet amendement a été
                 retiré, c’était pour parvenir à une formule de compromis qui permettrait
                 de finaliser le texte de la convention, par l’ajout des paragraphes 2 et 3 à
                 l’article premier (voir l’amendement de compromis présenté par le Ghana,
                 l’Inde, le Koweït, le Liban, le Maroc, la Mauritanie, le Nigéria, la Pologne
                 et le Sénégal, Nations Unies, doc. A/C.3/L.1238). Ainsi que la Cour l’a
                 relevé (voir les paragraphes 82-83 ci‑dessus), les paragraphes 2 et 3 de
                 l’article premier disposent que la convention ne s’appliquera pas à la dif-
                 férenciation entre ressortissants et non‑ressortissants et qu’elle n’affectera
                 pas la législation des Etats en matière de nationalité, répondant ainsi plei-
                 nement aux préoccupations exprimées par certaines délégations, y com-

                                                                                            35




6 Ord_1221.indb 67                                                                                4/08/22 08:26

                                     application de la ciedr (arrêt)                      103

                pris les Etats‑Unis d’Amérique et la France, quant à la portée de
                l’expression « origine nationale » (voir les explications du Liban, présen-
                tant l’amendement de compromis, Nations Unies, Compte rendu de l’As-
                semblée générale, vingtième session, Troisième Commission, compte rendu
                analytique de la 1307e séance, tenue le 18 octobre 1965, doc. A/C.3/
                SR.1307, p. 101, par. 1 (Liban)).
                   97. En conclusion, la Cour est d’avis que l’ensemble des travaux prépa-
                ratoires confirme que l’expression « origine nationale » figurant au para-
                graphe 1 de l’article premier de la convention n’inclut pas la nationalité
                actuelle.

                3. La pratique du Comité de la CIEDR
                   98. S’agissant de la pratique du Comité de la CIEDR, les Emirats
                arabes unis font valoir que les opinions et les recommandations générales
                de celui‑ci ne constituent pas une pratique ou un accord ultérieurs des
                Etats parties à la CIEDR à l’égard de l’interprétation de la convention.
                En particulier, le défendeur considère que la recommandation géné-
                rale XXX concernant la discrimination contre les non‑ressortissants,
                adoptée par le Comité de la CIEDR en 2004, ne constitue pas une inter-
                prétation fondée sur la pratique des Etats parties et que, de toute façon,
                elle ne vise pas l’interdiction générale de toute différenciation de traite-
                ment fondée sur la nationalité. Le défendeur ajoute que, selon ce texte,
                toute différence de traitement entre les différents groupes de non‑ressor-
                tissants doit être appréciée « à la lumière des objectifs et des buts de la
                convention ». Enfin, pour ce qui est des décisions sur la compétence et sur
                la recevabilité rendues par le Comité de la CIEDR dans le cadre de la
                communication soumise par le Qatar, le défendeur soutient que celles‑ci
                ne lient aucunement la Cour et ne sont pas suffisamment motivées en ce
                qui concerne l’interprétation de l’expression « origine nationale ». Il ajoute
                que ces décisions, par lesquelles le Comité a estimé que les mesures fon-
                dées sur la nationalité actuelle des ressortissants qatariens entraient dans
                le champ d’application de la convention, ne reposent que sur un seul cri-
                tère, à savoir celui de la « pratique constante » du Comité, ce qui n’est pas
                conforme aux règles d’interprétation des traités telles que reflétées aux
                articles 31 et 32 de la convention de Vienne.
                   99. Le Qatar, pour sa part, prie la Cour d’accorder une grande considé-
                ration aux interprétations de la convention par le Comité de la CIEDR, à
                l’instar de ce qu’elle a fait dans sa jurisprudence relative aux comités éta-
                blis dans le cadre d’autres conventions des droits de l’homme. Le deman-
                deur fait valoir que le Comité de la CIEDR, en tant que gardien de la
                convention, a développé une pratique constante selon laquelle la différen-
                ciation fondée sur la nationalité est susceptible de constituer une discrimi-
                nation raciale au sens de la convention. Il relève, en particulier, que le
                Comité de la CIEDR s’est déclaré compétent pour connaître de la com-
                munication du Qatar concernant les mêmes mesures dont il tire grief en la
                présente espèce, considérant que celles‑ci étaient susceptibles d’entrer

                                                                                           36




6 Ord_1221.indb 69                                                                               4/08/22 08:26

                                     application de la ciedr (arrêt)                      104

                dans le champ ratione materiae de la convention. Ainsi, selon le Qatar,
                une différenciation fondée sur la nationalité peut constituer une discrimi-
                nation raciale au sens de la convention, dans la mesure où elle ne poursuit
                pas un but légitime et n’est pas proportionnée à la réalisation de ce but.

                                                     * *
                  100. Le Comité de la CIEDR, dans sa recommandation générale XXX,
                a considéré que
                     « l’application d’un traitement différent fondé sur le statut quant à la
                     citoyenneté ou à l’immigration constitue une discrimination si les cri-
                     tères de différenciation, jugés à la lumière des objectifs et des buts de
                     la convention, ne visent pas un but légitime et ne sont pas propor-
                     tionnés à l’atteinte de ce but ».
                  Le Comité, organe d’experts indépendants spécialement établi en vue
                de superviser l’application de la CIEDR, s’est appuyé sur cette recom-
                mandation générale lorsqu’il s’est déclaré compétent pour examiner la
                communication du Qatar contre les Emirats arabes unis et qu’il a déclaré
                cette communication recevable (décision sur la recevabilité de la commu-
                nication interétatique soumise par le Qatar contre les Emirats arabes unis
                en date du 27 août 2019, Nations Unies, doc. CERD/C/99/4, par. 53‑63).
                   101. La Cour rappelle que, dans l’arrêt qu’elle a rendu sur le fond en
                l’affaire Diallo, à laquelle il est fait référence au paragraphe 77 ci‑dessus,
                elle a indiqué qu’elle devait « accorder une grande considération » à l’in-
                terprétation du Pacte international relatif aux droits civils et politiques
                — qu’elle était appelée à appliquer en ladite affaire — telle qu’adoptée
                par le Comité des droits de l’homme (Ahmadou Sadio Diallo (République
                de Guinée c. République démocratique du Congo), fond, arrêt,
                C.I.J. Recueil 2010 (II), p. 664, par. 66). A cet égard, elle a également
                affirmé qu’elle n’était « aucunement tenue, dans l’exercice de ses fonctions
                judiciaires, de conformer sa propre interprétation du Pacte à celle du
                Comité » (ibid.). En la présente espèce, qui concerne l’interprétation de la
                CIEDR, la Cour a examiné attentivement la position du Comité de la
                CIEDR, présentée au paragraphe 100 ci‑dessus, s’agissant de la discrimi-
                nation fondée sur la nationalité. En se fondant, comme elle doit le faire
                (voir le paragraphe 75 ci‑dessus), sur les règles coutumières pertinentes en
                matière d’interprétation des traités, elle est parvenue à la conclusion indi-
                quée au paragraphe 88 ci‑dessus, pour les motifs exposés plus haut.

                4. La jurisprudence des cours régionales des droits de l’homme
                   102. Enfin, les deux Parties se sont référées, dans leurs exposés écrits et
                oraux, à la jurisprudence des cours régionales des droits de l’homme dans
                leurs thèses concernant le sens et la portée de l’expression « origine natio-
                nale ». A cet égard, le Qatar évoque la jurisprudence de la Cour euro-
                péenne des droits de l’homme, de la Cour interaméricaine des droits de

                                                                                           37




6 Ord_1221.indb 71                                                                               4/08/22 08:26

                                     application de la ciedr (arrêt)                       105

                l’homme et de la Commission africaine des droits de l’homme et des
                peuples, lesquelles, selon lui, ont interprété l’expression « origine natio-
                nale » comme incluant la nationalité. Le demandeur se réfère en outre à
                cette jurisprudence pour réitérer que la discrimination consiste en une
                différence de traitement qui est dépourvue de motif légitime et qui ne
                présente pas de lien de proportionnalité raisonnable avec l’objectif
                ­
                ­poursuivi, ce qui est, selon lui, le cas en ce qui concerne les mesures en
                 ­cause en la présente espèce. Le demandeur ajoute que les éléments de la
                  définition de la discrimination retenus par le Comité de la CIEDR sont
                  exactement les mêmes que ceux qui ont été appliqués dans le cadre des
                  instruments régionaux des droits de l’homme ou en droit international
                  général, à savoir l’examen de la légitimité et de la proportionnalité des
                  mesures.
                     103. Les Emirats arabes unis contestent la pertinence de la jurispru-
                  dence des cours régionales des droits de l’homme aux fins de l’interpréta-
                  tion de la convention. Ils considèrent que la conception de la discrimination
                  qui a prévalu dans le cadre du droit international général des droits de
                  l’homme n’est pas pertinente pour interpréter la CIEDR, laquelle vise
                  uniquement la discrimination raciale.

                                                     * *
                   104. Il revient à la Cour, en la présente espèce, de déterminer le champ
                d’application de la CIEDR, qui vise exclusivement l’interdiction de la dis-
                crimination fondée sur la race, la couleur, l’ascendance ou l’origine natio-
                nale ou ethnique. La Cour relève que les conventions régionales relatives
                aux droits de l’homme, sur lesquelles se fonde la jurisprudence des cours
                régionales, concernent le respect de droits de l’homme sans distinction
                aucune entre leurs bénéficiaires. Les dispositions pertinentes de ces
                conventions reprennent à leur compte l’article 2 de la Déclaration univer-
                selle des droits de l’homme du 10 décembre 1948, selon lequel
                     « [c]hacun peut se prévaloir de tous les droits et de toutes les libertés
                     proclamés dans la présente Déclaration, sans distinction aucune,
                     notamment de race, de couleur, de sexe, de langue, de religion, d’opi-
                     nion politique ou de toute autre opinion, d’origine nationale ou
                     sociale, de fortune, de naissance ou de toute autre situation » (voir
                     aussi l’article 14 de la convention européenne des droits de l’homme,
                     intitulé « Interdiction de discrimination » ; l’article premier de la
                     convention américaine relative aux droits de l’homme ; et l’article 2
                     de la Charte africaine des droits de l’homme et des peuples).
                   Si ces instruments juridiques mentionnent tous l’« origine nationale »,
                leur finalité est d’assurer la portée étendue de la protection des droits de
                l’homme et des libertés fondamentales. La jurisprudence des cours régio-
                nales des droits de l’homme fondée sur les instruments juridiques précités
                n’est donc guère utile pour l’interprétation de l’expression « origine natio-
                nale » figurant dans la CIEDR.

                                                                                            38




6 Ord_1221.indb 73                                                                                4/08/22 08:26

                                       application de la ciedr (arrêt)                    106

                5. Conclusion quant à l’interprétation de l’expression « origine nationale »
                   105. A la lumière de ce qui précède, la Cour conclut que l’expression
                « origine nationale » figurant au paragraphe 1 de l’article premier de la
                convention n’englobe pas la nationalité actuelle. Dès lors, les mesures
                dont le Qatar tire grief en l’espèce dans le cadre de sa première demande,
                fondées sur la nationalité actuelle de ses ressortissants, n’entrent pas dans
                le champ d’application de la CIEDR.

                     B. La question de savoir si les mesures imposées par les Emirats arabes
                      unis à certaines sociétés de médias qatariennes entrent dans le champ
                                           d’application de la convention
                   106. Dans le cadre de sa deuxième demande, le Qatar se plaint de ce
                que les mesures imposées à certaines sociétés de médias aux Emirats
                arabes unis ont porté atteinte au droit à la liberté d’opinion et d’expres-
                sion des Qatariens. Selon le demandeur, les Emirats arabes unis ont blo-
                qué l’accès à des sites d’information et à des chaînes de télévision gérés
                par des sociétés qatariennes, dont Al Jazeera. En particulier, le Qatar sou-
                tient que la fermeture de chaînes qatariennes a eu pour effet de réduire au
                silence des sources d’information indépendantes qui auraient pu atténuer
                les messages constitutifs de discrimination raciale diffusés à l’appui d’un
                discours et d’une propagande hostiles aux Qatariens. Le demandeur
                plaide que le blocage des médias qatariens, s’il visait directement les socié-
                tés qatariennes, a également porté atteinte à la libre expression des idées
                et de la culture qatariennes, et a contribué au climat de peur dont les
                Qatariens ont souffert du fait que leur identité qatarienne a été prise pour
                cible.
                   107. Les Emirats arabes unis considèrent que les demandes du Qatar
                relatives aux sociétés de médias qatariennes n’entrent pas dans le champ
                d’application de la convention. Ils soutiennent que les sociétés ne sont pas
                protégées par la convention, laquelle ne s’applique qu’aux personnes phy-
                siques. Les Emirats arabes unis plaident encore que, si les sociétés peuvent
                posséder une nationalité, elles sont en revanche dépourvues d’origine
                nationale. S’agissant des allégations formulées par le Qatar, les Emirats
                arabes unis font valoir qu’ils disposent d’un cadre réglementaire régissant
                les activités des médias et que ce cadre prévoit certaines restrictions de
                contenu permettant aux autorités de bloquer l’accès aux sites Internet de
                sociétés de médias. C’est conformément audit cadre réglementaire, appli-
                cable à l’ensemble des sociétés de médias opérant sur le territoire émirien,
                que le défendeur a bloqué l’accès à certains sites Internet exploités par des
                sociétés de médias qatariennes.

                                                      * *
                   108. Pour les besoins de la présente procédure, la Cour se contentera de
                rechercher si les mesures concernant certaines sociétés de médias qata-
                riennes, constitutives, selon le Qatar, de discrimination raciale, entrent

                                                                                           39




6 Ord_1221.indb 75                                                                               4/08/22 08:26

                                     application de la ciedr (arrêt)                        107

                dans le champ d’application de la convention. S’agissant de la « discrimi-
                nation indirecte » qu’auraient subie les personnes d’origine nationale
                qatarienne en raison de l’effet du blocage des médias, la Cour examinera
                cet aspect lorsqu’elle analysera la troisième demande du Qatar. La Cour
                relève que la convention concerne uniquement des individus ou des
                groupes d’individus. C’est ce qui ressort clairement de ses dispositions de
                fond, qui mentionnent « certains groupes raciaux ou ethniques ou … indi-
                vidus » (paragraphe 4 de l’article premier), « toute race ou tout groupe de
                personnes » (alinéa a) de l’article 4), ou encore des « personnes ou …
                groupes de personnes » (paragraphe 1 de l’article 14), ainsi que, dans son
                préambule, « la discrimination [raciale] entre les êtres humains ». Bien
                qu’aux termes de l’alinéa a) du paragraphe 1 de l’article 2, « [c]haque Etat
                partie s’engage à ne se livrer à aucun acte ou pratique de discrimination
                raciale contre des personnes, groupes de personnes ou institutions et à
                faire en sorte que toutes les autorités publiques et institutions publiques,
                nationales et locales, se conforment à cette obligation », la Cour estime
                que cette référence aux « institutions » n’inclut pas les sociétés de médias
                telles que visées en la présente espèce. Lu dans son contexte et à la lumière
                de l’objet et du but de la convention, le terme « institutions » renvoie aux
                organes collectifs ou aux associations, qui représentent des individus ou
                des groupes d’individus. En conséquence, la Cour conclut que la deu-
                xième demande du Qatar, relative aux sociétés de médias qatariennes,
                n’entre pas dans le champ d’application de la convention.

                        C. La question de savoir si les mesures que le Qatar qualifie
                     de « discrimination indirecte » à l’encontre des personnes d’origine
                        nationale qatarienne entrent dans le champ de la convention
                    109. Le Qatar soutient que la « décision d’expulsion » et les « interdic-
                tions d’entrée », ainsi que d’autres mesures prises par les Emirats arabes
                unis, ont eu pour but et pour effet d’opérer une « discrimination indi-
                recte » à l’égard des personnes d’origine nationale qatarienne, au sens
                ­historico‑culturel, à savoir les personnes qatariennes de naissance et d’héri-
                 tage, y compris leurs conjoints, leurs enfants et les personnes qui seraient
                 autrement liées au Qatar. Selon le Qatar, une mesure peut être considérée
                 comme « fondée sur » l’un des motifs prévus à l’article premier dès lors
                que, par son effet, elle concerne un groupe protégé. Il ajoute que la
                convention interdit aussi bien la discrimination directe, à savoir le cas où
                une mesure opère expressément une distinction fondée sur l’un des motifs
                de discrimination raciale énoncés, que la « discrimination indirecte », à
                 savoir celui où une mesure a pour effet pareille distinction. Dans le cadre
                 de cette dernière demande, le Qatar tire grief de déclarations officielles
                 critiques à son endroit, notamment de la déclaration du procureur général
                 des Emirats arabes unis en date du 6 juin 2017, dans laquelle celui‑ci
                 évoque des sanctions pénales en cas d’expression d’un soutien au Qatar.
                 Le Qatar ajoute que les Emirats arabes unis ont manqué aux obligations
                 que leur impose la CIEDR en encourageant et en s’abstenant de réprimer

                                                                                             40




6 Ord_1221.indb 77                                                                                4/08/22 08:26

                                     application de la ciedr (arrêt)                        108

                les discours et la propagande hostiles aux Qatariens. Le demandeur sou-
                ligne que ses griefs reposent non pas sur une différence mineure de traite-
                ment à l’encontre des ressortissants qatariens en matière de contrôle de
                l’immigration, mais sur des actes de discrimination généralisés, graves et
                coordonnés, qui ont pour effet d’entraîner une discrimination à l’égard
                des personnes d’origine nationale qatarienne, au sens historico‑culturel,
                notamment au motif de leurs traditions, de leur culture, de leur accent ou
                de leurs vêtements.
                    110. Selon les Emirats arabes unis, il n’est pas question d’une discrimi-
                nation raciale « indirecte » en la présente espèce. Ils ajoutent que ce n’est
                pas ainsi que le Qatar avait formulé ses griefs dans sa requête introductive
                d’instance, ni dans son offre de négocier en date du 25 avril 2018, qui
                portait sur des politiques prétendument discriminatoires visant des ressor-
                tissants et entreprises qatariens sur le seul fondement de leur nationalité
                qatarienne, en violation de la CIEDR. Il ajoute que la notion de « discri-
                mination indirecte », dans le cadre de la présente convention, est plus spé-
                cifique que dans d’autres traités relatifs aux droits de l’homme, puisqu’elle
                ne vise que des mesures dont il n’apparaît pas d’emblée qu’elles sont dis-
                criminatoires mais qui le sont dans les faits et dans leurs effets. Les Emi-
                rats arabes unis font remarquer que la déclaration de leur procureur
                général en date du 6 juin 2017 s’inscrivait dans le contexte de la législation
                en vigueur, à savoir le décret‑loi fédéral no 5 sur la lutte contre la cyber-
                criminalité en date du 13 août 2012, et qu’il ne s’agissait nullement
                ­d’ériger en infraction l’expression d’une sympathie envers le Qatar. Ils
                 soutiennent que les diverses allégations relatives à leur inaction face aux
                 propos critiquant le Qatar ou l’action de son gouvernement, même à en
                 admettre le bien‑fondé, n’entrent pas dans le champ ratione materiae de la
                 convention puisque cette inaction n’est pas constitutive de discrimination
                 raciale pour des motifs fondés sur la race, la couleur, l’ascendance ou
                 l’origine nationale ou ethnique.

                                                      * *
                   111. La Cour rappelle qu’elle a déjà conclu que la « décision d’expul-
                sion » et les « interdictions d’entrée » dont le Qatar tire grief, dans le cadre
                de sa première demande, n’entrent pas dans le champ d’application de la
                CIEDR puisque ces mesures sont fondées sur la nationalité actuelle des
                ressortissants qatariens et que la différenciation opérée à ce titre ne relève
                pas de l’expression « origine nationale » figurant au paragraphe 1 de l’ar-
                ticle premier de la convention (voir le paragraphe 105 ci‑dessus). La Cour
                se penchera à présent sur la question de savoir si ces mesures ou toutes
                autres mesures alléguées par le Qatar sont susceptibles d’entrer dans le
                champ d’application de la convention, pour autant que, par leur but ou
                par leur effet, elles entraînent une discrimination raciale à l’encontre de
                certaines personnes au motif de leur origine nationale qatarienne.
                   112. La Cour observe tout d’abord que, selon la définition de la discri-
                mination raciale figurant au paragraphe 1 de l’article premier de la

                                                                                             41




6 Ord_1221.indb 79                                                                                 4/08/22 08:26

                                      application de la ciedr (arrêt)                          109

                CIEDR, une restriction peut être constitutive de discrimination raciale
                dès lors qu’elle « a pour but ou pour effet de détruire ou de compromettre
                la reconnaissance, la jouissance ou l’exercice, dans des conditions d’éga-
                lité, des droits de l’homme et des libertés fondamentales dans les domaines
                politique, économique, social et culturel ou dans tout autre domaine de la
                vie publique ». La convention interdit ainsi toutes les formes et toutes les
                manifestations de discrimination raciale, qu’elles découlent du but d’une
                restriction donnée ou de son effet. En la présente espèce, bien que les
                mesures fondées sur la nationalité actuelle des ressortissants qatariens
                puissent produire des effets collatéraux ou secondaires sur des personnes
                nées au Qatar ou de parents qatariens, ou sur des proches de ressortis-
                sants qatariens résidant aux Emirats arabes unis, il ne s’agit pas là d’une
                discrimination raciale au sens de la convention. Selon la Cour, les mesures
                dont le Qatar tire grief n’entraînent pas, par leur but ou par leur effet, une
                discrimination raciale à l’égard des Qatariens en tant que groupe social
                distinct au motif de leur origine nationale. La Cour observe en outre que
                les déclarations critiquant un Etat ou sa politique ne sauraient être assi-
                milées à une discrimination raciale au sens de la CIEDR. En conséquence,
                la Cour conclut que, quand bien même les mesures dont le Qatar tire grief
                dans le cadre de son allégation de « discrimination indirecte » seraient avé-
                rées, elles ne peuvent être constitutives de discrimination raciale au sens
                de la convention.
                   113. Il découle de ce qui précède que la Cour n’est pas compétente
                ratione materiae pour connaître de la troisième demande du Qatar, dès
                lors que les mesures dont il tire grief n’opèrent pas, par leur but ou par
                leur effet, une discrimination raciale au sens du paragraphe 1 de l’ar-
                ticle premier de la convention.

                                            D. Conclusion générale
                   114. A la lumière de ce qui précède, la Cour conclut que la première
                exception préliminaire soulevée par les Emirats arabes unis doit être rete-
                nue. Ayant décidé qu’elle n’a pas compétence ratione materiae en la pré-
                sente espèce au titre de l’article 22 de la convention, la Cour ne juge pas
                nécessaire d’examiner la seconde exception préliminaire soulevée par les
                Emirats arabes unis. Conformément à sa jurisprudence, lorsque sa compé-
                tence est contestée pour différents motifs, la Cour est « libre de baser sa
                décision sur le motif qui, selon elle, est plus direct et décisif » (Incident aérien
                du 10 août 1999 (Pakistan c. Inde), compétence de la Cour, arrêt,
                C.I.J. Recueil 2000, p. 24, par. 26 ; Plateau continental de la mer Egée (Grèce
                c. Turquie), arrêt, C.I.J. Recueil 1978, p. 17, par. 40 ; Certains emprunts
                norvégiens (France c. Norvège), arrêt, C.I.J. Recueil 1957, p. 25).

                                                          *
                                                      *       *



                                                                                                 42




6 Ord_1221.indb 81                                                                                     4/08/22 08:26

                                      application de la ciedr (arrêt)                      110

                     115. Par ces motifs,
                     La Cour,
                     1) Par onze voix contre six,
                  Retient la première exception préliminaire soulevée par les Emirats
                arabes unis ;
                     pour : Mme Xue, vice-­présidente ; MM. Tomka, Abraham, Bennouna,
                       Mme Donoghue, MM. Gaja, Crawford, Gevorgian, Salam, juges ;
                       MM. Cot, Daudet, juges ad hoc ;
                     contre : M. Yusuf, président ; M. Cançado Trindade, Mme Sebutinde,
                       MM. Bhandari, Robinson, Iwasawa, juges ;
                     2) Par onze voix contre six,
                  Dit qu’elle n’a pas compétence pour connaître de la requête déposée
                par l’Etat du Qatar le 11 juin 2018.
                     pour : Mme Xue, vice-­présidente ; MM. Tomka, Abraham, Bennouna,
                       Mme Donoghue, MM. Gaja, Crawford, Gevorgian, Salam, juges ;
                       MM. Cot, Daudet, juges ad hoc ;
                     contre : M. Yusuf, président ; M. Cançado Trindade, Mme Sebutinde,
                       MM. Bhandari, Robinson, Iwasawa, juges.
                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le quatre février deux mille vingt et un, en trois exem-
                plaires, dont l’un restera déposé aux archives de la Cour et les autres
                seront transmis respectivement au Gouvernement de l’Etat du Qatar et au
                Gouvernement des Emirats arabes unis.

                                                                   Le président,
                                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                                      Le greffier,
                                                           (Signé) Philippe Gautier.




                   M. le président Yusuf joint une déclaration à l’arrêt ; Mme la juge Sebu-
                tinde joint à l’arrêt l’exposé de son opinion dissidente ; MM. les juges
                Bhandari et Robinson joignent à l’arrêt les exposés de leur opinion dis-
                sidente ; M. le juge Iwasawa joint à l’arrêt l’exposé de son opinion indi-
                viduelle ; M. le juge ad hoc Daudet joint une déclaration à l’arrêt.
                                                                        (Paraphé) A.A.Y.
                                                                         (Paraphé) Ph.G.



                                                                                            43




6 Ord_1221.indb 83                                                                                4/08/22 08:26

